UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2016 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) California (100.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.020% 3/7/16 LOC 21,700 21,700 ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.010% 3/7/16 LOC 4,200 4,200 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.010% 3/7/16 LOC 20,000 20,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.030% 3/7/16 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.030% 3/7/16 LOC 5,485 5,485 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 4,835 4,855 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 4,540 4,558 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.020% 3/7/16 2,700 2,700 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.030% 3/7/16 4,910 4,910 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.010% 3/7/16 LOC 8,300 8,300 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,175 12,274 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.010% 3/7/16 4,100 4,100 California Department of Water Resources Water System Revenue CP 0.020% 3/22/16 14,274 14,274 California Department of Water Resources Water System Revenue CP 0.050% 4/6/16 10,351 10,351 California Economic Recovery GO 5.000% 7/1/16 (Prere.) 9,895 10,055 1 California Educational Facilities Authority Revenue (California Institute of Technology) TOB VRDO 0.020% 3/7/16 3,365 3,365 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.010% 3/7/16 55,800 55,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.070% 3/30/16 15,000 15,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.210% 7/6/16 15,000 15,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.010% 3/7/16 8,000 8,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.020% 3/7/16 3,000 3,000 1 California Educational Facilities Authority Revenue (Stanford University) VRDO 0.010% 3/7/16 800 800 1 California Educational Facilities Authority Revenue (Stanford University) VRDO 0.010% 3/7/16 1,000 1,000 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.010% 3/7/16 LOC 11,215 11,215 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.010% 3/7/16 14,800 14,800 California GO CP 0.040% 3/7/16 LOC 5,000 5,000 California GO CP 0.040% 4/6/16 LOC 30,000 30,000 California GO CP 0.080% 4/28/16 LOC 6,200 6,200 California GO VRDO 0.010% 3/1/16 LOC 3,000 3,000 California GO VRDO 0.010% 3/1/16 LOC 4,200 4,200 California GO VRDO 0.010% 3/1/16 LOC 11,000 11,000 California GO VRDO 0.010% 3/1/16 LOC 7,605 7,605 California GO VRDO 0.010% 3/1/16 LOC 9,600 9,600 California GO VRDO 0.010% 3/1/16 LOC 20,200 20,200 California GO VRDO 0.010% 3/1/16 LOC 1,270 1,270 California GO VRDO 0.010% 3/1/16 LOC 2,200 2,200 California GO VRDO 0.010% 3/7/16 LOC 3,800 3,800 California GO VRDO 0.010% 3/7/16 LOC 20,000 20,000 California GO VRDO 0.010% 3/7/16 LOC 4,700 4,700 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.010% 3/1/16 LOC 15,850 15,850 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.010% 3/7/16 LOC 800 800 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.010% 3/7/16 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.010% 3/7/16 LOC 16,445 16,445 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.010% 3/7/16 LOC 8,325 8,325 1 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.020% 3/7/16 LOC 45,615 45,615 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.020% 3/7/16 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.040% 3/7/16 4,475 4,475 2 California Health Facilities Financing Authority Revenue (Memorial Health Services) PUT 0.210% 9/26/16 36,000 36,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.010% 3/7/16 12,000 12,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.010% 3/7/16 47,000 47,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/7/16 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/7/16 LOC 8,000 8,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 12,400 12,400 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 17,110 17,110 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 3,750 3,750 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 9,375 9,375 California Housing Finance Agency Home Mortgage Revenue VRDO 0.010% 3/7/16 LOC 2,820 2,820 California Housing Finance Agency Home Mortgage Revenue VRDO 0.010% 3/7/16 LOC 3,425 3,425 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.010% 3/1/16 LOC 8,425 8,425 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.010% 3/1/16 LOC 17,950 17,950 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.010% 3/1/16 LOC 12,700 12,700 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.020% 3/7/16 LOC 4,100 4,100 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/1/16 8,600 8,600 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/1/16 LOC 20,100 20,100 California School Cash Reserve Program Authority Revenue 2.000% 6/30/16 6,650 6,687 California School Cash Reserve Program Authority Revenue 2.000% 6/30/16 13,725 13,801 1 California State University Systemwide Revenue TOB VRDO 0.020% 3/7/16 7,160 7,160 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.030% 3/7/16 LOC 11,205 11,205 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.010% 3/7/16 LOC 20,715 20,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.030% 3/7/16 LOC 5,800 5,800 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.030% 3/7/16 LOC 11,900 11,900 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/1/16 3,650 3,650 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.010% 3/7/16 LOC 34,300 34,300 California Statewide Communities Development Authority Revenue (John Muir Health) VRDO 0.010% 3/1/16 LOC 4,000 4,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.210% 5/3/16 1,500 1,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 37,760 37,760 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 10,000 10,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 3,400 3,400 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.020% 3/7/16 1,000 1,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.020% 3/7/16 4,010 4,010 California Statewide Communities Development Authority Revenue (Scripps Health) VRDO 0.010% 3/7/16 LOC 3,600 3,600 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.010% 3/7/16 6,230 6,230 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.010% 3/7/16 2,175 2,175 1 Cerritos CA Community College District GO TOB VRDO 0.030% 3/7/16 7,845 7,845 Chino Basin Regional Financing Authority California Revenue (Inland Empire Utilities Agency) VRDO 0.010% 3/7/16 LOC 5,080 5,080 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.020% 3/7/16 LOC 32,940 32,940 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.060% 10/28/16 11,000 11,000 Contra Costa CA Transportation Authority Sales Tax Revenue 4.000% 3/1/16 1,700 1,700 1 Desert CA Community College District GO TOB VRDO 0.010% 3/7/16 6,000 6,000 1 Desert CA Community College District GO TOB VRDO 0.030% 3/7/16 7,840 7,840 East Bay CA Municipal Utility District Water System Revenue CP 0.010% 3/1/16 45,000 45,000 East Bay CA Municipal Utility District Water System Revenue CP 0.010% 3/2/16 25,000 25,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.010% 3/7/16 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.020% 3/7/16 1,595 1,595 2 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.050% 5/5/16 8,750 8,750 2 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.060% 7/11/16 15,700 15,700 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/1/16 20,275 20,275 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/7/16 15,000 15,000 Elsinore Valley CA Municipal Water District COP VRDO 0.030% 3/7/16 LOC 7,700 7,700 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.040% 3/7/16 LOC 9,300 9,300 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.030% 3/7/16 LOC 4,250 4,250 3 Evergreen CA School District Election GO 2.000% 8/1/16 2,250 2,266 Fremont CA COP VRDO 0.010% 3/7/16 LOC 26,165 26,165 Fremont CA COP VRDO 0.010% 3/7/16 LOC 7,740 7,740 Fremont CA COP VRDO 0.010% 3/7/16 LOC 13,980 13,980 Fresno CA Unified School District GO 2.000% 8/1/16 1,145 1,153 Inland Valley CA Development Agency Tax Allocation Revenue PUT 4.500% 3/1/16 (Prere.) 11,250 11,250 Irvine CA Assessment District No. 00-18 Improvement Revenue VRDO 0.010% 3/1/16 LOC 2,300 2,300 Irvine CA Assessment District No. 94-13 Improvement Revenue (Oak Creek) VRDO 0.010% 3/1/16 LOC 8,435 8,435 Irvine CA Assessment District No. 97-16 Improvement Revenue VRDO 0.010% 3/1/16 LOC 4,285 4,285 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.010% 3/1/16 LOC 9,700 9,700 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.010% 3/1/16 LOC 2,550 2,550 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.010% 3/1/16 LOC 4,992 4,992 2 Irvine CA Ranch Water District Revenue PUT 0.090% 3/17/17 4,400 4,400 2 Irvine CA Ranch Water District Revenue PUT 0.090% 3/17/17 8,300 8,300 Irvine CA Ranch Water District Revenue VRDO 0.010% 3/1/16 LOC 20,550 20,550 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.010% 3/1/16 LOC 1,800 1,800 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.010% 3/1/16 LOC 12,500 12,500 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.010% 3/1/16 LOC 15,816 15,816 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.010% 3/1/16 LOC 7,700 7,700 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.030% 3/7/16 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.010% 3/7/16 2,000 2,000 1 Los Angeles CA Community College District GO TOB VRDO 0.010% 3/7/16 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.020% 3/7/16 LOC 6,000 6,000 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.020% 3/7/16 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.020% 3/7/16 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.020% 3/7/16 3,700 3,700 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.020% 3/7/16 4,700 4,700 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.020% 3/7/16 2,500 2,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.050% 3/7/16 18,885 18,885 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.050% 3/7/16 7,980 7,980 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 3/7/16 5,020 5,020 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 3/7/16 6,665 6,665 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 3/7/16 7,545 7,545 Los Angeles CA Department of Water & Power Revenue 4.000% 7/1/16 7,050 7,138 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.010% 3/7/16 1,150 1,150 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 3/7/16 6,200 6,200 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 3/7/16 10,900 10,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 3/7/16 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 5,000 5,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 3,600 3,600 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 33,900 33,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 4,500 4,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 14,300 14,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 9,500 9,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 5,700 5,700 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 9,250 9,250 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.020% 3/7/16 8,150 8,150 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.050% 3/7/16 2,220 2,220 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.040% 3/7/16 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.030% 3/7/16 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.080% 4/7/16 LOC 10,000 10,000 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.050% 4/27/16 LOC 20,000 20,000 Los Angeles CA TRAN 2.000% 6/30/16 50,000 50,278 Los Angeles CA Unified School District GO 3.000% 7/1/16 2,000 2,018 Los Angeles CA Unified School District GO 3.000% 7/1/16 24,415 24,637 Los Angeles CA Unified School District GO 4.000% 7/1/16 3,750 3,796 Los Angeles CA Unified School District GO 4.750% 7/1/16 (Prere.) 6,340 6,433 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 1,000 1,016 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 2,205 2,241 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 3,000 3,047 1 Los Angeles CA Unified School District GO TOB VRDO 0.020% 3/7/16 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.020% 3/7/16 6,660 6,660 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.020% 3/7/16 7,500 7,500 Los Angeles County CA Capital Asset Leasing Corp. Lease Revenue CP 0.020% 3/7/16 LOC 1,875 1,875 Los Angeles County CA Capital Asset Leasing Corp. Lease Revenue CP 0.040% 3/24/16 LOC 9,520 9,520 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.010% 3/7/16 LOC 6,325 6,325 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 6/1/16 7,500 7,531 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 6/1/16 5,500 5,523 Los Angeles County CA TRAN 5.000% 6/30/16 50,000 50,777 1 Los Angeles County CA Unified School District GO TOB VRDO 0.020% 3/7/16 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.010% 3/1/16 LOC 12,515 12,515 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/1/16 11,900 11,900 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/7/16 34,645 34,645 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/7/16 800 800 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/7/16 2,500 2,500 1 Nuveen California AMT-Free Municipal Income Fund VRDP VRDO 0.090% 3/7/16 LOC 16,200 16,200 1 Nuveen California Dividend Advantage Municipal Fund 2 VRDP VRDO 0.110% 3/7/16 LOC 30,000 30,000 1 Nuveen California Dividend Advantage Municipal Fund 3 VRDP VRDO 0.100% 3/7/16 LOC 78,900 78,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.090% 3/7/16 LOC 18,000 18,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.100% 3/7/16 LOC 14,800 14,800 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.100% 3/7/16 LOC 41,600 41,600 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.100% 3/7/16 LOC 40,900 40,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.100% 3/7/16 LOC 24,000 24,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.070% 3/7/16 LOC 39,500 39,500 Orange County CA Apartment Development Revenue VRDO 0.010% 3/7/16 LOC 9,550 9,550 Orange County CA Water District COP VRDO 0.010% 3/7/16 LOC 8,600 8,600 1 Peralta CA Community College District Revenue TOB VRDO 0.010% 3/7/16 19,645 19,645 1 Regents of the University of California Revenue TOB VRDO 0.020% 3/7/16 5,125 5,125 1 Regents of the University of California Revenue TOB VRDO 0.020% 3/7/16 4,377 4,377 1 Regents of the University of California Revenue TOB VRDO 0.020% 3/7/16 6,000 6,000 1 Regents of the University of California Revenue TOB VRDO 0.020% 3/7/16 3,495 3,495 Riverside CA COP VRDO 0.020% 3/7/16 LOC 12,900 12,900 1 Riverside CA Electric Revenue TOB VRDO 0.010% 3/1/16 12,195 12,195 Riverside CA Electric Revenue VRDO 0.010% 3/7/16 LOC 32,625 32,625 Riverside County CA Revenue (Teeter) 2.000% 10/12/16 10,000 10,088 Riverside County CA TRAN 2.000% 6/30/16 63,400 63,758 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.010% 3/7/16 17,165 17,165 Sacramento CA Municipal Utility District Revenue CP 0.040% 3/1/16 LOC 20,000 20,000 Sacramento CA Municipal Utility District Revenue CP 0.070% 4/4/16 LOC 15,000 15,000 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/7/16 LOC 7,250 7,250 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/7/16 LOC 1,200 1,200 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/7/16 LOC 1,960 1,960 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/7/16 68,200 68,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.020% 3/7/16 LOC 9,800 9,800 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.020% 3/7/16 LOC 12,300 12,300 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,000 5,060 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 2,500 2,530 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.020% 3/7/16 LOC 20,050 20,050 1 San Bernardino CA Community College District GO TOB VRDO 0.020% 3/7/16 4,620 4,620 San Bernardino County CA TRAN 2.000% 6/30/16 67,925 68,311 1 San Bernardino County CA Transportation Authority Revenue TOB VRDO 0.020% 3/7/16 12,100 12,100 1 San Diego CA Community College District GO TOB VRDO 0.010% 3/7/16 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.030% 3/7/16 3,290 3,290 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.030% 3/7/16 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.030% 3/7/16 LOC 32,440 32,440 San Diego CA Public Facilities Financing Authority Sewer Revenue 2.000% 5/15/16 5,185 5,205 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.040% 3/7/16 4,210 4,210 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB VRDO 0.020% 3/7/16 2,220 2,220 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.010% 3/7/16 60,530 60,530 San Diego County CA School District TRAN 2.000% 6/30/16 10,000 10,059 San Diego County CA Water Authority Revenue 5.000% 7/1/16 14,265 14,436 San Diego County CA Water Authority Revenue (Extendible) CP 0.070% 10/10/16 7,500 7,500 San Diego County CA Water Authority Revenue (Extendible) CP 0.030% 11/1/16 12,500 12,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.010% 3/7/16 4,000 4,000 San Diego County CA Water Authority Revenue CP 0.010% 3/2/16 2,000 2,000 San Diego County CA Water Authority Revenue CP 0.030% 3/29/16 5,000 5,000 San Diego County CA Water Authority Revenue CP 0.030% 4/4/16 2,500 2,500 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 2.000% 7/1/16 15,400 15,494 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.020% 3/7/16 3,335 3,335 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.020% 3/7/16 9,900 9,900 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/16 3,700 3,752 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.010% 3/7/16 LOC 10,740 10,740 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.010% 3/7/16 LOC 37,650 37,650 San Francisco CA City & County GO 2.000% 6/15/16 10,000 10,049 San Francisco CA City & County International Airport Revenue CP 0.020% 3/17/16 LOC 10,000 10,000 San Francisco CA City & County International Airport Revenue VRDO 0.010% 3/7/16 LOC 24,800 24,800 San Francisco CA City & County Public Utilities Commission Sewer Revenue CP 0.030% 3/14/16 LOC 12,500 12,500 San Francisco CA City & County Public Utilities Commission Sewer Revenue CP 0.070% 5/12/16 10,000 10,000 San Francisco CA City & County Public Utilities Commission Water Revenue 4.500% 5/1/16 (Prere.) 25,000 25,179 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.020% 3/7/16 20,000 20,000 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.030% 3/7/16 LOC 53,100 53,100 1 San Joaquin Delta CA Community College District GO TOB VRDO 0.110% 3/7/16 4,835 4,835 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.030% 3/7/16 LOC 15,600 15,600 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.030% 3/7/16 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.010% 3/7/16 6,000 6,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.040% 3/7/16 7,310 7,310 1 Santa Monica CA Community College District GO TOB VRDO 0.010% 3/7/16 1,200 1,200 Santa Monica-Malibu CA Unified School District GO 2.000% 7/1/16 3,860 3,882 Southern California Public Power Authority Revenue VRDO 0.010% 3/7/16 LOC 21,400 21,400 1 Sweetwater CA Unified School District GO TOB VRDO 0.030% 3/7/16 (13) 2,845 2,845 Turlock CA Irrigation District Revenue CP 0.040% 3/10/16 LOC 11,651 11,651 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/1/16 10,180 10,180 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/1/16 7,585 7,585 University of California Revenue 3.000% 5/15/16 3,800 3,822 University of California Revenue 5.000% 5/15/16 (Prere.) 8,240 8,405 University of California Revenue 5.000% 5/15/16 (Prere.) 1,500 1,530 University of California Revenue 5.000% 5/15/16 (Prere.) 15,005 15,302 University of California Revenue 5.000% 5/15/16 (Prere.) 15,765 16,077 1 University of California Revenue TOB VRDO 0.020% 3/7/16 3,400 3,400 University of California Revenue VRDO 0.010% 3/7/16 87,500 87,500 University of California Revenue VRDO 0.010% 3/7/16 5,600 5,600 University of California Revenue VRDO 0.010% 3/7/16 9,600 9,600 West Valley-Mission CA Community College District GO 5.000% 8/1/16 (Prere.) 1,435 1,463 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.010% 3/7/16 LOC 10,475 10,475 Westlands CA Water District COP VRDO 0.010% 3/7/16 LOC 20,795 20,795 Total Tax-Exempt Municipal Bonds (Cost $3,367,928) Total Investments (100.5%) (Cost $3,367,928) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $768,972,000, representing 22.9% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2016. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 29, 2016, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted California Tax-Exempt Money Market Fund price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard California Long-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) California (99.2%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.010% 3/3/16 LOC 1,800 1,800 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/42 1,000 1,092 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 5.000% 11/15/35 3,250 3,490 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/37 7,565 8,483 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/23 650 774 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/43 15,830 18,024 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/29 (15) 1,500 1,770 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 30,375 17,020 Alameda County CA Unified School District GO 0.000% 8/1/24 (4) 3,510 2,972 Alameda County CA Unified School District GO 0.000% 8/1/29 (4) 5,000 3,274 Anaheim CA Public Financing Authority Revenue (Electric System) 4.000% 10/1/31 5,080 5,482 Bakersfield CA Wastewater Revenue VRDO 0.030% 3/7/16 1,100 1,100 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 (Prere.) 15,050 16,418 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/19 (Prere.) 1,645 1,858 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.625% 4/1/19 (Prere.) 10,000 11,487 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,618 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 4,000 4,740 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/42 5,000 5,677 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/43 4,000 4,615 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 2,350 2,723 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/54 23,000 26,438 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.610% 4/1/20 3,500 3,474 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 1,500 1,550 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/28 (4) 2,135 2,529 Cabrillo CA Community College District Revenue 0.000% 5/1/26 (2) 9,000 5,957 California County CA Tobacco Securitization Agency Revenue 5.450% 6/1/28 7,500 7,544 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 15,000 16,413 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 10,000 11,714 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 8,560 9,357 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 6,500 8,026 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/35 4,000 4,674 California Economic Recovery GO 5.000% 7/1/16 (Prere.) 5,000 5,082 2 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 4,365 5,021 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 10/1/39 7,730 8,525 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/28 1,250 1,573 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/29 1,000 1,246 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/39 10,000 10,679 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/19 1,615 1,839 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,243 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/37 1,130 1,346 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/45 1,425 1,664 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/33 3,000 3,534 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 12/1/39 2,000 2,350 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/45 5,000 5,835 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/39 5,880 6,912 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/45 6,500 7,539 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 5,330 6,926 California Educational Facilities Authority Revenue (Stanford University) 5.250% 4/1/40 6,000 8,228 California Educational Facilities Authority Revenue (Stanford University) 5.000% 6/1/43 3,760 5,043 California Educational Facilities Authority Revenue (Stanford University) 5.000% 5/1/45 4,000 5,405 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/36 1,250 1,527 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 3,445 3,799 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 3,420 3,798 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/30 3,225 3,853 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/36 3,235 3,772 California GO 5.000% 9/1/16 (Prere.) 5,710 5,846 California GO 5.000% 9/1/16 (Prere.) 4,940 5,059 California GO 6.000% 8/1/19 (14) 210 215 California GO 5.000% 10/1/19 10,070 11,579 California GO 5.000% 4/1/20 1,460 1,643 California GO 5.000% 9/1/21 11,000 13,322 California GO 5.250% 9/1/22 3,000 3,752 California GO 5.000% 11/1/22 1,000 1,079 California GO 5.250% 9/1/23 6,000 7,312 California GO 5.000% 11/1/23 7,000 8,776 California GO 5.000% 5/1/24 3,000 3,765 California GO 5.000% 11/1/24 6,670 8,435 California GO 5.000% 3/1/25 7,000 8,034 California GO 5.000% 6/1/26 (14) 20,000 21,175 California GO 5.000% 3/1/27 10,000 12,398 California GO 5.250% 10/1/27 5,000 5,987 California GO 5.100% 11/1/27 1,475 1,729 California GO 5.000% 3/1/28 10,000 12,311 California GO 5.000% 8/1/28 2,875 3,559 California GO 5.000% 9/1/28 2,500 2,757 California GO 5.000% 9/1/29 5,125 5,644 California GO 5.000% 10/1/29 1,400 1,586 California GO 5.250% 10/1/29 4,700 5,367 California GO 5.250% 3/1/30 10,000 11,537 California GO 4.500% 8/1/30 1,440 1,489 California GO 5.250% 9/1/30 6,000 7,122 California GO 5.750% 4/1/31 15,875 18,043 California GO 5.000% 8/1/31 9,460 11,461 California GO 5.000% 10/1/31 4,500 5,423 California GO 5.000% 6/1/32 25,000 26,257 California GO 5.000% 9/1/32 1,045 1,223 California GO 5.000% 10/1/32 8,790 10,531 California GO 5.000% 2/1/33 2,615 3,068 California GO 6.000% 3/1/33 7,000 8,307 California GO 5.125% 4/1/33 8,500 9,212 California GO 6.500% 4/1/33 33,000 38,507 California GO 5.000% 8/1/33 2,635 3,139 California GO 5.000% 10/1/33 4,000 4,779 California GO 5.250% 4/1/35 5,000 5,896 California GO 6.000% 11/1/35 5,000 5,887 California GO 5.000% 9/1/36 8,500 9,992 California GO 5.000% 4/1/37 5,000 5,828 California GO 5.250% 3/1/38 8,000 8,642 California GO 6.000% 4/1/38 21,190 24,335 California GO 5.250% 8/1/38 10,000 10,966 California GO 5.000% 10/1/39 7,615 8,930 California GO 5.500% 11/1/39 3,690 4,231 California GO 6.000% 11/1/39 2,700 3,172 California GO 5.500% 3/1/40 11,500 13,311 California GO 4.000% 12/1/40 5,000 5,315 California GO 5.000% 10/1/41 5,000 5,767 California GO 5.000% 4/1/42 2,000 2,301 California GO 5.000% 9/1/42 8,515 9,880 California GO 5.000% 2/1/43 6,265 7,199 California GO 5.000% 4/1/43 6,500 7,490 California GO 5.000% 11/1/43 12,425 14,458 California GO 5.000% 12/1/43 5,335 6,217 California GO 5.000% 5/1/44 5,000 5,786 California GO 5.000% 8/1/45 11,735 13,743 3 California GO TOB VRDO 0.020% 3/7/16 (4) 15,300 15,300 California GO VRDO 0.010% 3/1/16 LOC 1,000 1,000 California GO VRDO 0.010% 3/1/16 LOC 10,600 10,600 California GO VRDO 0.010% 3/7/16 LOC 6,800 6,800 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 3,000 3,611 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/33 1,000 1,047 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 5,000 5,765 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 2,500 2,957 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 5,000 5,721 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/41 9,000 10,059 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/27 5,000 6,261 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/30 2,000 2,468 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/34 2,415 2,690 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/39 4,995 5,533 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 3,500 3,916 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.500% 11/1/38 3,000 3,537 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.250% 11/1/41 4,025 4,591 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/37 2,000 2,269 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/42 5,000 5,648 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 7,750 8,766 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/39 4,465 5,016 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/26 2,740 3,364 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/27 1,840 2,238 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/40 6,000 6,807 3 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.020% 3/7/16 LOC 5,500 5,500 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/43 5,300 6,070 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/29 1,000 1,180 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/33 1,100 1,271 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 2,750 3,273 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/26 5,000 5,909 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/33 2,500 2,882 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/34 645 753 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/39 1,600 1,842 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/44 1,500 1,720 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.500% 10/1/18 (Prere.) 2,000 2,297 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/29 2,390 2,878 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/38 6,000 6,957 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.500% 10/1/39 6,500 7,395 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/33 3,920 4,618 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/40 8,000 9,008 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,002 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/42 5,000 5,596 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 5,000 5,527 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/54 8,000 9,168 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/22 5,000 5,567 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 4,827 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/40 6,500 6,862 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/43 9,000 10,409 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/46 7,000 8,103 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 11/15/46 10,000 10,301 3 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 12,845 12,845 3 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 7,185 7,185 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/30 2,000 2,390 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/41 6,000 6,897 3 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.050% 3/1/16 (ETM) 20,010 20,010 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/31 (14) 4,135 4,159 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/17 (Prere.) 425 444 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.500% 2/1/39 11,000 12,187 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/46 3,225 3,289 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/1/16 2,000 2,000 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/23 1,200 1,503 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/33 2,120 2,549 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/34 1,340 1,604 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/34 4,560 4,939 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/35 2,000 2,196 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/41 3,000 3,265 California Municipal Finance Authority Revenue (Biola University) 5.000% 10/1/38 1,255 1,372 California Municipal Finance Authority Revenue (Biola University) 5.000% 10/1/42 2,500 2,712 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/40 5,000 5,607 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/35 690 770 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/44 1,800 1,982 California Municipal Finance Authority Revenue (University of La Verne) 5.250% 6/1/20 2,420 2,771 California Municipal Finance Authority Student Housing Revenue (Bowles Hall Foundation) 5.000% 6/1/50 2,580 2,824 California Pollution Control Financing Authority Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.000% 11/21/45 1,500 1,535 California Public Works Board Lease Revenue (Community Colleges) 5.000% 3/1/27 (14) 2,970 3,099 California Public Works Board Lease Revenue (Department of Corrections) 6.500% 9/1/17 (ETM) 8,400 8,881 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/25 6,000 6,971 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 8,250 9,629 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 2,500 2,975 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 1,300 1,505 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 3,375 3,851 California Public Works Board Lease Revenue (Office of Emergency Services) 5.000% 3/1/27 (14) 8,950 9,339 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 5,032 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 2,000 2,433 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 5,000 5,992 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/26 5,000 6,067 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/33 2,330 2,866 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,800 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/39 3,000 3,496 California State University Systemwide Revenue 5.000% 11/1/24 2,000 2,399 California State University Systemwide Revenue 5.000% 11/1/26 3,000 3,820 California State University Systemwide Revenue 5.750% 11/1/27 4,500 5,210 California State University Systemwide Revenue 5.000% 11/1/30 2,500 3,087 California State University Systemwide Revenue 5.000% 11/1/31 7,000 8,417 California State University Systemwide Revenue 5.000% 11/1/32 7,000 8,357 California State University Systemwide Revenue 5.250% 11/1/34 5,000 5,647 California State University Systemwide Revenue 5.000% 11/1/37 10,000 11,627 California State University Systemwide Revenue 5.000% 11/1/37 3,750 4,386 California State University Systemwide Revenue 5.000% 11/1/38 4,000 4,737 California State University Systemwide Revenue 5.250% 11/1/38 3,280 3,704 California State University Systemwide Revenue 5.000% 11/1/42 1,355 1,571 California State University Systemwide Revenue 5.000% 11/1/43 1,810 2,119 California State University Systemwide Revenue 5.000% 11/1/47 8,620 10,051 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.250% 11/1/44 1,000 1,030 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.375% 11/1/49 2,300 2,362 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/27 2,000 2,489 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/31 4,745 5,719 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/45 4,315 4,952 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/29 (4) 940 1,113 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/44 (4) 5,500 6,216 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/49 (4) 1,000 1,129 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/39 310 358 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 7,200 7,952 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/43 5,000 5,738 California Statewide Communities Development Authority Revenue (Covenant Retirement Communities Inc.) 5.625% 12/1/36 4,000 4,435 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.500% 7/1/30 5,000 4,999 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.500% 7/1/35 1,515 1,499 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/42 2,500 2,722 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/47 2,000 2,164 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/44 5,800 6,559 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 4.750% 4/1/33 4,185 4,334 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 15,425 17,534 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 7,590 7,592 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 17,100 17,100 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 2,500 2,909 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,000 12,911 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/38 (2) 2,900 3,060 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 11/15/38 4,250 4,586 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 11,000 12,303 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,485 Calleguas-Las Virgenes CA Public Financing Authority Revenue (Municipal Water District Project) VRDO 0.010% 3/7/16 LOC 1,100 1,100 Centinela Valley CA Union High School District GO 6.000% 8/1/36 3,000 3,821 Central School District San Bernardino California GO 5.000% 8/1/47 3,000 3,498 Cerritos CA Community College District GO 4.000% 8/1/33 2,135 2,316 Cerritos CA Community College District GO 0.000% 8/1/34 4,000 2,081 Cerritos CA Community College District GO 0.000% 8/1/35 1,730 859 Cerritos CA Community College District GO 5.000% 8/1/38 7,000 8,104 Chabot-Las Positas CA Community College District GO 5.000% 8/1/25 5,000 6,080 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 3,500 4,109 Charter Oak CA Unified School District GO 5.000% 8/1/31 (4) 1,380 1,637 Charter Oak CA Unified School District GO 5.000% 8/1/33 (4) 1,755 2,063 Citrus CA Community College District GO 0.000% 8/1/36 1,810 1,393 Citrus CA Community College District GO 0.000% 8/1/37 2,475 1,895 Citrus CA Community College District GO 0.000% 8/1/38 2,150 1,638 Coast CA Community College District GO 5.000% 8/1/27 5,700 7,005 Colton CA Joint Unified School District GO 5.000% 8/1/27 (4) 2,535 3,019 Conejo Valley CA Unified School District GO 0.000% 8/1/29 (4) 2,000 1,219 Conejo Valley CA Unified School District GO 0.000% 8/1/30 (4) 1,865 1,070 Contra Costa CA Community College District GO 5.000% 8/1/38 3,600 4,236 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/20 (Prere.) 1,085 1,261 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/34 1,970 2,298 Cotati-Rohnert Park CA Unified School District GO 5.000% 8/1/44 (4) 3,000 3,408 Cupertino CA Union School District GO 5.000% 8/1/36 3,000 3,559 Del Mar CA Race Track Authority Revenue 5.000% 10/1/38 1,500 1,526 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 3,305 4,022 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 1,500 1,826 East Bay CA Regional Park District Revenue 5.000% 9/1/25 2,000 2,277 East Bay CA Regional Park District Revenue 5.000% 9/1/27 4,070 4,619 4 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/39 2,030 2,415 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/7/16 4,300 4,300 El Camino CA Community College District GO 5.000% 8/1/32 1,000 1,232 El Camino CA Community College District GO 5.000% 8/1/33 1,115 1,369 El Camino CA Community College District GO 5.000% 8/1/37 1,550 1,869 El Dorado CA Irrigation District Revenue 5.250% 3/1/39 (4) 7,500 8,827 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/27 1,000 1,143 Escondido CA GO 5.000% 9/1/30 2,030 2,474 Escondido CA Union High School District GO 0.000% 11/1/20 (14) 4,000 3,642 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/29 (2) 9,450 9,485 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/32 (2) 5,000 5,017 Foothill-De Anza CA Community College District GO 0.000% 8/1/17 (14) 3,000 2,972 Foothill-De Anza CA Community College District GO 0.000% 8/1/22 (14) 3,850 3,452 Foothill-De Anza CA Community College District GO 0.000% 8/1/23 (14) 3,590 3,108 Foothill-De Anza CA Community College District GO 0.000% 8/1/25 (14) 2,390 1,933 Foothill-De Anza CA Community College District GO 5.000% 8/1/40 10,000 11,580 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/42 9,000 7,196 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.500% 1/15/43 2,200 2,617 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 13,500 15,757 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.000% 1/15/53 6,675 7,830 Gavilan CA Joint Community College District GO 5.500% 8/1/28 (2) 90 90 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 5,625 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/35 5,000 5,820 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/40 20,000 22,950 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/45 7,040 8,060 Grossmont CA Healthcare District GO 6.125% 7/15/21 (Prere.) 2,500 3,170 Grossmont CA Union High School District GO 0.000% 8/1/30 6,500 4,003 Hayward CA Unified School District GO 5.000% 8/1/31 (4) 3,780 4,419 Hayward CA Unified School District GO 5.000% 8/1/31 (4) 3,500 4,091 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/39 1,100 1,230 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/32 2,750 3,342 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/45 4,000 4,638 Inland Empire CA Tobacco Securitization Authority Revenue 0.000% 6/1/47 10,000 821 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.010% 3/1/16 LOC 707 707 Irvine CA Ranch Water District Revenue VRDO 0.010% 3/1/16 LOC 1,300 1,300 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.010% 3/1/16 LOC 7,100 7,100 Jefferson CA Union High School District GO 5.000% 8/1/26 (15) 1,000 1,227 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/40 3,000 3,435 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/45 8,000 8,092 Kern CA High School District GO 6.400% 8/1/16 (ETM) 1,815 1,862 Kern County CA GO 5.750% 8/1/35 (12) 2,000 2,245 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 1,050 1,220 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/36 2,450 2,646 Las Virgenes CA Unified School District GO 0.000% 9/1/26 (14) 6,140 4,700 Long Beach CA Airport Revenue 5.000% 6/1/40 4,440 4,992 Long Beach CA Community College District GO 0.000% 8/1/34 2,520 1,290 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.844% 11/15/26 1,800 1,706 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/29 800 942 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/35 1,180 1,382 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/37 2,600 3,263 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/26 (2) 7,570 9,291 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/31 (2) 4,015 5,098 Long Beach CA Harbor Revenue 5.000% 5/15/39 1,500 1,762 Long Beach CA Harbor Revenue 5.000% 5/15/42 2,000 2,348 Long Beach CA Unified School District GO 0.000% 8/1/26 1,870 1,396 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 7,340 7,812 Los Angeles CA Community College District GO 5.500% 8/1/19 (Prere.) 3,980 4,616 Los Angeles CA Community College District GO 6.000% 8/1/19 (Prere.) 5,160 6,071 Los Angeles CA Community College District GO 5.000% 8/1/25 6,100 7,718 Los Angeles CA Community College District GO 5.000% 6/1/26 3,000 3,901 Los Angeles CA Community College District GO 5.000% 8/1/28 3,500 4,327 Los Angeles CA Community College District GO 5.000% 8/1/28 6,000 7,418 Los Angeles CA Community College District GO 5.000% 8/1/30 5,500 6,721 Los Angeles CA Community College District GO 4.000% 8/1/33 3,500 3,843 Los Angeles CA Community College District GO 5.250% 8/1/39 5,000 5,821 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/27 5,000 5,879 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 5,000 5,805 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 14,590 16,805 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 3,195 3,687 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 4,000 4,549 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 16,000 18,841 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/38 4,500 5,279 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 4,070 4,531 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 10,000 12,126 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 (2) 10,000 10,564 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 5,000 6,110 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 (2) 16,000 16,896 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 5,000 5,272 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/32 7,000 7,704 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 2,500 2,968 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/34 3,000 3,348 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 5,000 5,938 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 3,500 4,123 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 5,000 5,736 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 10,000 11,783 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/37 1,545 1,809 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 12,365 14,380 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/38 1,890 2,070 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 4,000 4,686 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/39 2,000 2,312 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,788 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 10,150 11,716 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,836 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/44 13,950 16,263 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 4,100 4,100 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 6,000 6,000 Los Angeles CA GO 5.000% 9/1/31 5,785 6,741 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 7,500 7,622 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 7,675 7,800 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 2,645 2,688 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 2,655 2,698 Los Angeles CA Unified School District GO 5.000% 7/1/21 3,500 3,993 Los Angeles CA Unified School District GO 5.250% 7/1/24 6,275 7,211 Los Angeles CA Unified School District GO 5.250% 7/1/25 5,000 5,746 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,000 6,256 Los Angeles CA Unified School District GO 5.000% 7/1/28 8,000 9,800 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,500 6,494 Los Angeles CA Unified School District GO 5.000% 7/1/30 2,860 3,460 Los Angeles CA Unified School District GO 4.500% 7/1/31 (2) 2,225 2,326 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 8,000 8,426 Los Angeles CA Unified School District GO 5.000% 1/1/34 5,000 5,625 Los Angeles CA Unified School District GO 5.250% 7/1/34 10,000 11,553 Los Angeles CA Wastewater System Revenue 5.000% 6/1/43 2,840 3,284 Los Angeles County CA Metropolitan Transportation Authority Revenue (Union Station Gateway Project) 5.000% 7/1/27 2,000 2,517 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 2,000 2,423 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 5,000 6,014 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/37 2,750 3,213 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/42 5,940 6,818 Los Angeles County CA Public Works Financing Authority Revenue 5.500% 10/1/18 (4) 900 958 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/35 4,000 4,750 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/20 (2) 2,095 1,918 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 10,191 M-S-R California Energy Authority Revenue 6.500% 11/1/39 3,500 4,884 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 7,680 8,730 Marin CA Healthcare District GO 5.000% 8/1/29 555 681 Marina Coast Water District California Enterprise Revenue 5.000% 6/1/37 4,085 4,691 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,500 3,029 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,235 4,303 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 3,000 3,383 Metropolitan Water District of Southern California Revenue 5.000% 10/1/33 6,000 7,153 Metropolitan Water District of Southern California Revenue 5.000% 10/1/35 2,855 3,396 Metropolitan Water District of Southern California Revenue 5.000% 7/1/40 4,500 5,317 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/7/16 1,500 1,500 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/26 2,085 2,592 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 4,000 4,833 Modesto CA Irrigation District COP 5.000% 10/1/16 (Prere.) 2,200 2,261 Modesto CA Irrigation District COP 5.500% 7/1/35 1,000 1,062 Modesto CA Irrigation District COP 5.000% 10/1/36 (2) 2,595 2,654 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/40 6,000 6,896 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 6,955 8,246 Modesto CA Multifamily Housing Revenue (Westdale Commons Apartments) VRDO 0.010% 3/7/16 LOC 3,900 3,900 New Haven CA Unified School District GO 5.000% 8/1/27 (15) 3,000 3,640 New Haven CA Unified School District GO 5.000% 8/1/28 (15) 2,000 2,409 Newark CA Unified School District GO 5.000% 8/1/44 6,000 6,863 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/21 (Prere.) 3,525 4,487 Newport Mesa CA Unified School District GO 0.000% 8/1/35 4,000 2,035 Newport Mesa CA Unified School District GO 0.000% 8/1/36 1,000 489 Newport Mesa CA Unified School District GO 0.000% 8/1/37 2,000 935 Newport Mesa CA Unified School District GO 0.000% 8/1/38 1,000 451 Northern California Power Agency Revenue (Hydroelectric Project) 6.300% 7/1/18 (14) 6,700 7,181 Northern California Power Agency Revenue (Hydroelectric Project) 7.500% 7/1/21 (Prere.) 1,810 2,236 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/27 3,255 3,914 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/25 1,825 2,012 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/26 1,995 2,176 Novato CA Unified School District GO 5.000% 8/1/28 800 981 Oakland CA GO 5.000% 1/15/29 1,640 1,988 Oakland CA GO 5.000% 1/15/31 3,550 4,039 Oakland CA Unified School District GO 5.000% 8/1/35 2,850 3,252 Oakland CA Unified School District GO 6.625% 8/1/38 1,000 1,226 Oakland CA Unified School District GO 5.000% 8/1/40 500 561 Oceanside CA Unified School District GO 0.000% 8/1/25 (12) 6,865 5,374 Ohlone CA Community College District GO 5.250% 8/1/41 5,000 5,905 Palmdale CA COP 5.250% 9/1/19 (14) 350 351 Palmdale CA COP 5.250% 9/1/20 (14) 345 346 Palmdale CA COP 5.250% 9/1/21 (14) 435 437 Palmdale CA COP 5.250% 9/1/22 (14) 530 532 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.250% 9/2/22 200 227 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/26 1,000 1,132 Palomar CA Community College District GO 0.000% 8/1/24 5,125 4,279 Palomar Pomerado Health California COP 6.000% 11/1/41 3,000 3,197 Palomar Pomerado Health California GO 4.500% 8/1/32 (14) 12,000 12,259 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 4,000 2,069 Palomar Pomerado Health California GO 0.000% 8/1/36 5,000 2,205 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 3,000 2,099 Pasadena CA Unified School District GO 5.000% 5/1/34 4,000 4,661 Peralta CA Community College District Revenue 5.000% 8/1/39 4,000 4,475 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/19 (2) 1,800 1,653 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/21 (2) 2,920 2,517 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/22 (2) 4,125 3,378 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/24 (2) 1,000 744 Pomona CA Unified School District GO 5.600% 8/1/16 (ETM) 1,000 1,023 Pomona CA Unified School District GO 7.500% 8/1/17 (ETM) 2,540 2,794 Poway CA Unified School District GO 5.000% 9/1/25 1,830 2,120 Poway CA Unified School District GO 5.000% 8/1/27 5,575 6,524 Poway CA Unified School District GO 5.000% 9/1/27 2,045 2,338 Poway CA Unified School District GO 5.000% 9/1/31 1,370 1,536 Poway CA Unified School District GO 0.000% 8/1/33 5,010 2,714 Poway CA Unified School District GO 5.000% 9/1/33 990 1,099 Poway CA Unified School District GO 0.000% 8/1/34 8,130 4,160 Poway CA Unified School District GO 5.000% 9/1/36 690 758 Poway CA Unified School District GO 0.000% 8/1/46 10,000 2,951 Poway CA Unified School District GO 0.000% 8/1/51 10,000 2,406 Poway CA Unified School District Public Financing Authority Community Facilities District No. 11 Zones 2 & 3 Special Tax Revenue 5.000% 9/15/38 1,215 1,363 Poway CA Unified School District Public Financing Authority Community Facilities District No. 11 Zones 2 & 3 Special Tax Revenue 5.000% 9/15/43 2,470 2,761 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/24 785 938 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/27 1,035 1,198 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/33 (15) 1,765 2,038 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/29 (4) 1,800 2,145 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/29 1,000 1,195 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/31 600 708 Redwood City CA Redevelopment Agency Redevelopment Project Area No. 2 Tax Allocation Revenue 0.000% 7/15/26 (2) 3,445 2,455 Rio Hondo CA Community College District GO 5.000% 8/1/30 6,655 7,496 Rio Hondo CA Community College District GO 0.000% 8/1/36 16,650 7,938 Riverside CA Electric Revenue TOB VRDO 0.010% 3/1/16 2,800 2,800 Riverside CA Unified School District Community Facilities District No. 7 (Victoria Grove) Special Tax Revenue 5.000% 9/1/31 (2) 4,000 4,079 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/21 1,280 1,504 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/22 1,335 1,589 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/24 1,440 1,685 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/28 1,795 2,036 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/29 1,880 2,126 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/32 1,375 1,532 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/33 5,000 5,838 Riverside County CA Public Financing Authority Lease Revenue 5.250% 11/1/40 5,000 5,911 Riverside County CA Public Financing Authority Lease Revenue 5.250% 11/1/45 8,000 9,406 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 4.000% 10/1/37 (4) 1,500 1,557 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.010% 3/7/16 3,600 3,600 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/41 6,710 2,171 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/42 2,975 906 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/43 7,500 2,127 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/48 2,000 2,301 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/37 4,500 5,022 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 620 660 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/22 1,610 1,828 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 2,450 2,869 Roseville CA Special Tax Revenue 5.000% 9/1/37 1,250 1,381 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/39 (15) 1,900 2,172 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/44 (15) 2,000 2,270 Sacramento CA Financing Authority Lease Revenue 5.400% 11/1/20 (2) 5,800 6,384 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/26 5,250 6,683 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/27 5,000 6,282 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/28 2,000 2,436 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/31 1,175 1,404 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/32 1,195 1,428 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/33 1,450 1,732 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/36 3,000 3,389 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 5,000 5,603 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/7/16 2,800 2,800 Sacramento CA Unified School District GO 5.000% 8/1/25 (4) 775 969 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,650 5,720 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,000 5,062 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 8/1/32 1,000 1,207 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/35 4,920 5,820 San Bernardino CA City Unified School District GO 5.000% 8/1/27 (4) 1,060 1,262 San Bernardino CA City Unified School District GO 0.000% 8/1/35 (4) 5,900 2,826 San Bernardino CA City Unified School District GO 0.000% 8/1/36 (4) 5,000 2,269 San Bernardino CA Community College District GO 0.000% 8/1/44 20,000 6,206 San Bernardino CA Community College District GO 5.000% 8/1/45 3,500 4,068 San Bernardino CA Community College District GO 0.000% 8/1/48 17,770 4,645 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 5,980 6,243 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/32 4,035 4,740 San Diego CA Community College District GO 5.250% 8/1/33 2,500 2,847 San Diego CA Community College District GO 0.000% 8/1/36 8,000 3,769 San Diego CA Community College District GO 5.000% 8/1/36 2,500 2,908 San Diego CA Community College District GO 0.000% 8/1/38 3,510 1,533 San Diego CA Community College District GO 5.000% 8/1/41 3,000 3,489 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/34 6,000 6,800 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/39 7,000 7,934 San Diego CA Public Facilities Financing Authority Water Revenue 5.750% 8/1/35 2,500 2,893 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/38 1,500 1,641 San Diego CA Public Facilities Financing Authority Water Revenue 5.500% 8/1/39 5,000 5,712 San Diego CA Unified School District GO 5.500% 7/1/24 (14) 5,000 6,562 San Diego CA Unified School District GO 5.000% 7/1/27 5,000 6,272 San Diego CA Unified School District GO 5.000% 7/1/28 7,000 8,680 San Diego CA Unified School District GO 0.000% 7/1/29 8,150 5,393 San Diego CA Unified School District GO 0.000% 7/1/30 1,500 949 San Diego CA Unified School District GO 0.000% 7/1/31 1,500 896 San Diego CA Unified School District GO 0.000% 7/1/32 1,085 615 San Diego CA Unified School District GO 4.000% 7/1/34 1,210 1,331 San Diego CA Unified School District GO 5.000% 7/1/35 5,000 5,933 San Diego CA Unified School District GO 0.000% 7/1/38 4,890 2,100 San Diego CA Unified School District GO 4.000% 7/1/45 8,000 8,520 San Diego CA Unified School District GO 0.000% 7/1/46 10,000 2,949 San Diego County CA COP 5.000% 10/15/28 1,445 1,778 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 4,000 4,629 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,200 3,698 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/34 2,715 3,065 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/37 1,500 1,733 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/38 2,000 2,304 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/40 3,000 3,386 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/43 3,540 3,988 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.010% 3/7/16 1,500 1,500 San Diego County CA Water Authority Revenue COP 5.000% 5/1/18 (Prere.) 7,275 7,960 San Diego County CA Water Authority Revenue COP TOB VRDO 0.020% 3/3/16 2,510 2,510 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/17 (Prere.) 15,000 15,941 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/31 7,000 8,619 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 2,120 2,510 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 1,550 1,920 San Francisco CA City & County COP 4.000% 9/1/33 5,855 6,303 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 5,220 6,250 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,065 2,467 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,250 2,790 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 980 1,208 San Francisco CA City & County International Airport Revenue 5.000% 5/1/32 1,000 1,215 San Francisco CA City & County International Airport Revenue 5.000% 5/1/43 8,000 9,092 San Francisco CA City & County International Airport Revenue 5.000% 5/1/44 6,000 6,845 San Francisco CA City & County International Airport Revenue VRDO 0.010% 3/7/16 LOC 1,200 1,200 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/29 12,680 15,368 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 5,000 6,015 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,100 1,303 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,205 1,427 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 4,000 4,811 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 1,305 1,577 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 4,000 4,738 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 1,370 1,649 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,275 1,500 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 5,000 5,903 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,810 3,300 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,605 2,938 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/36 4,000 4,746 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/43 10,000 11,553 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.500% 8/1/39 2,000 2,288 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.750% 8/1/41 1,000 1,207 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/43 3,500 3,877 San Francisco CA City & County Unified School District GO 5.250% 6/15/24 4,000 4,571 San Francisco CA City & County Unified School District GO 5.000% 6/15/32 8,365 9,523 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 6,000 4,476 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 6,000 4,256 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/34 5,000 5,568 San Jose CA Airport Revenue 5.000% 3/1/33 (2) 4,000 4,148 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 3,415 3,613 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 (2) 2,300 2,433 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/22 (2) 3,375 3,562 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/30 850 973 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/35 2,750 3,114 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.500% 5/1/42 5,000 6,024 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/32 10,000 12,143 San Jose-Evergreen CA Community College District GO 5.000% 9/1/40 3,850 4,497 San Juan CA Unified School District GO 0.000% 8/1/16 (4) 2,000 1,997 San Juan CA Unified School District GO 0.000% 8/1/18 (4) 1,785 1,745 San Juan CA Unified School District GO 0.000% 8/1/20 (4) 4,930 4,630 San Juan CA Unified School District GO 0.000% 8/1/23 (4) 4,540 3,898 San Luis Obispo County CA Community College District GO 5.000% 8/1/28 890 1,101 San Luis Obispo County CA Community College District GO 5.000% 8/1/32 1,395 1,676 San Marcos CA Unified School District GO 0.000% 8/1/32 2,600 1,377 San Marcos CA Unified School District GO 5.000% 8/1/34 5,620 6,524 San Marcos CA Unified School District GO 5.000% 8/1/38 2,835 3,283 San Mateo County CA Community College District GO 5.000% 9/1/16 (Prere.) 5,000 5,121 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 5.000% 7/1/21 (14) 3,500 4,122 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/31 2,290 2,803 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/35 2,110 2,281 San Mateo-Foster City CA School District GO 4.000% 8/1/44 3,250 3,468 4 San Mateo-Foster City CA School District GO 4.000% 8/1/45 5,000 5,339 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/29 (4) 1,780 2,106 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/38 (15) 4,000 4,538 San Ramon Valley CA Unified School District GO 4.000% 8/1/34 3,445 3,749 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (ETM) 2,673 2,727 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (14) 3 3 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (ETM) 1,000 1,077 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (14) 1,000 1,075 Santa Ana CA Unified School District GO 0.000% 8/1/32 (14) 3,680 2,003 Santa Barbara CA Secondary/High School District GO 0.000% 8/1/40 2,050 778 Santa Clara CA Electric Revenue 6.000% 7/1/31 3,000 3,597 Santa Clara CA Unified School District GO 5.000% 7/1/34 4,000 4,571 Santa Clara County CA GO 5.000% 8/1/28 9,000 10,976 Santa Monica CA Community College District GO 4.000% 8/1/31 3,000 3,311 Santa Rosa CA Wastewater Revenue 5.000% 9/1/28 4,845 5,799 Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,000 1,178 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 2/1/39 3,090 3,579 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/45 1,500 1,762 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 1,000 1,111 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/35 2,500 2,744 Sonoma County CA Junior College District GO 5.000% 8/1/27 2,000 2,458 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/28 3,500 4,229 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/35 (14) 16,110 16,405 Southern California Public Power Authority Revenue 5.000% 7/1/26 3,500 4,411 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,816 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.010% 3/7/16 LOC 13,745 13,745 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/30 5,000 5,660 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,865 1,981 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/28 3,580 4,218 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 3,530 4,187 Southern California Public Power Authority Revenue (Transmission Project) 5.750% 7/1/21 (14) 220 221 Southern California Public Power Authority Revenue VRDO 0.010% 3/7/16 LOC 6,900 6,900 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/28 1,000 1,250 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/41 7,000 8,242 Southern California Water Replenishment District Financing Authority Revenue 4.000% 8/1/45 1,900 2,013 Southwestern California Community College District GO 5.000% 8/1/44 7,045 8,194 State Center California Community College District GO 5.000% 8/1/28 5,275 6,569 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/29 (15) 1,000 1,172 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.250% 10/1/38 2,150 2,673 Stockton CA Unified School District GO 5.000% 8/1/38 (4) 2,500 2,858 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/31 (15) 1,225 1,426 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/32 (15) 1,250 1,445 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/33 (15) 1,280 1,478 Sweetwater CA Unified School District GO 5.000% 8/1/29 (15) 4,200 4,999 3 Sweetwater CA Unified School District GO TOB VRDO 0.030% 3/7/16 (13) 700 700 Temecula Valley CA Unified School District GO 0.000% 8/1/35 3,000 2,790 Temecula Valley CA Unified School District GO 0.000% 8/1/37 3,785 3,511 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 5.000% 6/1/37 2,155 2,036 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/40 3,000 3,272 Tulare County CA Transportation Authority Sales Tax Revenue 4.000% 2/1/34 1,540 1,626 Turlock CA Irrigation District Revenue 5.000% 1/1/31 2,000 2,264 Turlock CA Irrigation District Revenue 5.000% 1/1/35 3,000 3,356 Turlock CA Irrigation District Revenue 5.500% 1/1/41 3,445 3,971 Tustin CA Community Facilities District Special Tax Revenue 5.000% 9/1/37 1,000 1,129 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/31 3,000 3,464 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 2,225 2,351 Ukiah CA Unified School District GO 0.000% 8/1/32 (10) 6,425 3,402 Union CA Elementary School District GO 0.000% 9/1/16 (14) 1,500 1,498 Union CA Elementary School District GO 0.000% 9/1/17 (14) 2,295 2,270 Union CA Elementary School District GO 0.000% 9/1/18 (14) 1,630 1,594 Union CA Elementary School District GO 0.000% 9/1/19 (14) 1,750 1,679 Union CA Elementary School District GO 0.000% 9/1/20 (14) 2,300 2,161 Union CA Elementary School District GO 0.000% 9/1/21 (14) 2,000 1,842 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/1/16 1,500 1,500 University of California Revenue 4.750% 5/15/16 (Prere.) 9,425 9,611 University of California Revenue 5.000% 5/15/16 (Prere.) 6,000 6,121 University of California Revenue 5.250% 5/15/19 (Prere.) 1,140 1,301 University of California Revenue 5.750% 5/15/19 (Prere.) 7,000 8,108 University of California Revenue 5.000% 5/15/27 4,245 5,284 University of California Revenue 5.000% 5/15/28 5,000 6,057 University of California Revenue 5.000% 5/15/32 7,925 9,553 University of California Revenue 5.000% 5/15/33 5,000 5,896 University of California Revenue 4.000% 5/15/34 5,000 5,408 University of California Revenue 5.000% 5/15/34 5,205 6,041 University of California Revenue 5.000% 5/15/35 3,640 4,224 University of California Revenue 5.250% 5/15/37 3,500 4,193 University of California Revenue 5.000% 5/15/38 10,000 11,618 University of California Revenue 5.250% 5/15/39 5,860 6,604 University of California Revenue 5.000% 5/15/40 50 53 University of California Revenue 5.000% 5/15/40 5,000 5,821 University of California Revenue PUT 5.000% 5/15/23 6,500 8,054 3 University of California Revenue TOB VRDO 0.020% 3/7/16 1,600 1,600 University of California Revenue VRDO 0.010% 3/7/16 8,050 8,050 University of California Revenue VRDO 0.010% 3/7/16 2,000 2,000 Vallecitos CA Water District Water & Wastewater Enterprise Revenue 5.000% 7/1/33 1,110 1,340 Vallecitos CA Water District Water & Wastewater Enterprise Revenue 5.000% 7/1/35 750 898 Vallejo CA Sanitation & Flood Control COP 5.000% 7/1/19 (14) 2,136 2,250 Ventura County CA Community College District GO 5.500% 8/1/18 (Prere.) 8,500 9,487 Vista CA Joint Powers Financing Authority Revenue 5.250% 5/1/37 5,000 5,962 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (4) 1,970 2,400 Vista CA Unified School District GO 0.000% 8/1/28 (14) 7,425 5,162 Walnut CA Energy Center Authority Revenue 5.000% 1/1/34 3,100 3,634 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 2,000 2,233 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 5,000 5,583 Washington Township CA Health Care District GO 5.500% 8/1/40 5,000 6,011 Washington Township CA Health Care District Revenue 5.000% 7/1/32 3,000 3,098 Washington Township CA Health Care District Revenue 5.000% 7/1/37 1,750 1,802 West Contra Costa CA Unified School District GO 5.250% 8/1/35 (4) 7,000 8,212 West Contra Costa CA Unified School District GO 5.000% 8/1/40 3,000 3,455 West Sacramento CA Area Flood Control Agency Special Assessment Revenue 5.000% 9/1/40 (4) 2,050 2,340 West Sacramento CA Area Flood Control Agency Special Assessment Revenue 5.000% 9/1/45 (4) 2,715 3,072 Whittier CA Health Facilities Revenue (Presbyterian Intercommunity Hospital Obligated Group) 5.000% 6/1/44 4,500 5,052 Yuba City CA Unified School District GO 0.000% 9/1/17 (14) 2,060 2,033 Yuba City CA Unified School District GO 0.000% 9/1/19 (14) 2,270 2,173 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/27 1,000 1,222 Guam (0.2%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 4,900 5,496 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 1/1/46 1,000 1,120 Guam Power Authority Revenue 5.000% 10/1/24 1,000 1,192 Total Tax-Exempt Municipal Bonds (Cost $3,167,533) Total Investments (99.4%) (Cost $3,167,533) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Adjustable-rate security. 2 Securities with a value of $920,000 have been segregated as initial margin for open futures contracts. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $63,140,000, representing 1.8% of net assets. 4 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2016. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). California Long-Term Tax-Exempt Fund (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 29, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 3,441,944 — Futures Contracts—Assets 1 33 — — Futures Contracts—Liabilities 1 (56) — — Total (23) 3,441,944 — 1 Represents variation margin on the last day of the reporting period. California Long-Term Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 29, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U. S. Treasury Note July 2016 344 41,469 11 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 29, 2016, the cost of investment securities for tax purposes was $3,170,637,000. Net unrealized appreciation of investment securities for tax purposes was $271,307,000, consisting of unrealized gains of $271,594,000 on securities that had risen in value since their purchase and $287,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard California Intermediate-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.4%) California (100.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.010% 3/3/16 LOC 1,000 1,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/23 700 816 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/24 1,195 1,380 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 6.000% 7/1/31 2,750 3,148 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/32 1,060 1,176 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 3.000% 11/15/16 1,220 1,234 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 5.000% 11/15/35 3,250 3,490 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/20 850 979 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/22 555 660 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/23 1,000 1,178 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/24 1,265 1,477 ABAG Finance Authority for Nonprofit Corps. California Revenue (Odd Fellows Home) 5.000% 4/1/32 7,250 8,431 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/21 1,000 1,204 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.250% 8/1/23 1,000 1,189 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/24 960 1,129 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/25 950 1,108 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/26 2,490 2,887 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/28 900 1,033 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 6.000% 8/1/30 18,120 22,108 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/31 1,000 1,174 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/32 1,000 1,169 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/34 1,780 2,069 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/21 275 328 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/22 355 429 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/23 375 457 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/24 400 491 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/25 510 619 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/26 685 823 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/28 1,165 1,380 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/29 1,000 1,181 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/30 1,425 1,671 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/31 500 583 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/32 525 608 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (15) 750 896 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (15) 1,000 1,184 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/30 (15) 1,680 1,971 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/31 (15) 1,640 1,915 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/32 (15) 3,000 3,479 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/33 (15) 2,375 2,743 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 4,655 4,640 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/18 (2) 300 290 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/19 (2) 14,290 13,582 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 14,065 13,079 Alameda CA Corridor Transportation Authority Revenue 5.250% 10/1/21 (2) 2,000 2,139 Alameda CA Corridor Transportation Authority Revenue 4.000% 3/1/22 5,500 6,427 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/22 2,190 2,684 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/23 2,160 2,672 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 3,805 4,069 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/29 (2) 30,240 17,915 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 9,110 5,105 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/32 7,000 8,221 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/33 8,415 9,851 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/34 4,640 5,417 Alameda County CA Unified School District GO 5.000% 8/1/34 2,890 3,450 Alum Rock CA Union Elementary School District GO 5.000% 8/1/22 (15) 500 612 Alum Rock CA Union Elementary School District GO 5.000% 8/1/23 (15) 800 990 Alum Rock CA Union Elementary School District GO 5.000% 8/1/24 (15) 1,000 1,245 Alum Rock CA Union Elementary School District GO 5.000% 8/1/25 (15) 1,000 1,257 Alvord CA Unified School District GO 5.900% 2/1/21 (14) 2,230 2,715 Alvord CA Unified School District GO 5.900% 2/1/24 (4) 3,865 4,675 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 2,765 2,903 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 2,910 3,055 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 3,235 3,396 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 3,405 3,575 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/21 (14) 1,660 1,741 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/22 (14) 1,750 1,831 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/24 (14) 1,940 2,028 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/25 (14) 2,045 2,138 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/30 5,585 6,525 Anaheim CA Public Financing Authority Revenue (Electric System) 4.000% 10/1/31 12,000 12,951 Bakersfield CA Wastewater Revenue 5.000% 9/15/17 (Prere.) 7,600 8,128 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 3,100 3,113 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 300 301 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,455 2,466 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,625 11,675 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 10,000 10,043 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,000 3,149 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,055 3,207 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 2,610 2,744 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.500% 4/1/18 (Prere.) 3,875 4,267 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/19 (Prere.) 75 85 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/19 (Prere.) 11,355 12,914 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,618 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 5,000 6,033 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 5,000 6,028 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 7,000 8,397 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 8,000 9,596 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/30 16,700 19,825 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 4.000% 4/1/31 4,000 4,381 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 16,125 19,070 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 7,645 9,059 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.210% 8/1/17 37,550 37,701 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 12,500 12,601 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.500% 4/2/18 9,525 9,636 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/19 4,500 4,594 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 25,000 25,613 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.710% 4/1/21 20,500 20,355 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 34,000 35,134 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.910% 5/1/23 19,000 18,767 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.910% 5/1/23 4,350 4,297 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.110% 4/1/24 6,100 6,052 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.020% 3/7/16 1,000 1,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.010% 3/7/16 LOC 6,000 6,000 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/21 5,500 6,577 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/24 5,110 6,203 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/24 (4) 1,000 1,233 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/25 (4) 1,430 1,744 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/26 (4) 2,000 2,410 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/27 (4) 2,375 2,835 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/29 (4) 1,240 1,462 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/30 (4) 750 878 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/32 (4) 3,790 3,917 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/23 400 498 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/24 500 630 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/25 500 621 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/30 1,700 1,857 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/31 1,980 2,148 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/32 2,085 2,239 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/33 2,165 2,320 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/34 2,210 2,365 Burbank CA Redevelopment Agency Tax Allocation Revenue 5.000% 12/1/20 (15) 1,610 1,903 Burbank CA Redevelopment Agency Tax Allocation Revenue 5.000% 12/1/21 (15) 1,255 1,517 California County CA Tobacco Securitization Agency Revenue 5.250% 6/1/21 10,275 10,438 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/22 1,000 1,178 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/23 1,200 1,430 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/24 3,840 4,611 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 25,000 26,346 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 9,600 10,117 California Department of Water Resources Power Supply Revenue 4.000% 5/1/18 1,380 1,483 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 18,385 20,151 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 1,810 1,984 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 28,585 31,278 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 2,720 2,981 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 10,485 11,473 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 19,590 22,250 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 1,215 1,380 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 23,890 27,985 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 18,250 21,378 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 (Prere.) 3,100 3,626 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 (Prere.) 6,715 7,855 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 6,500 7,829 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 15,000 18,067 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 11,415 12,493 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 1,900 2,217 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 21,888 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,395 5,897 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 31,560 38,780 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 (4) 1,565 1,711 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 4,190 4,580 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 4,110 4,784 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 (4) 1,000 1,093 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 8,280 9,087 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 4,905 5,383 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 (Prere.) 7,960 9,202 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,350 5,043 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/20 1,250 1,492 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 1,850 2,222 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 3,455 4,150 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 3,355 4,030 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 2,905 3,489 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 5,645 6,906 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 6,000 7,476 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/23 10,000 12,647 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 9,500 12,121 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 95 105 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 285 313 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 1,950 2,457 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 840 970 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 4,060 5,077 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/27 995 1,191 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 3,350 4,007 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/28 1,150 1,384 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 3,530 4,208 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 8,255 9,971 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/29 1,185 1,415 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/30 2,720 3,206 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/31 3,910 4,596 1 California Department of Water Resources Water System Revenue (Central Valley Project) PUT 0.630% 9/1/17 10,000 10,014 1 California Department of Water Resources Water System Revenue (Central Valley Project) PUT 0.310% 12/1/17 17,000 16,925 California Economic Recovery GO 5.000% 7/1/16 (Prere.) 16,280 16,547 California Economic Recovery GO 5.000% 7/1/18 (ETM) 6,660 7,331 California Economic Recovery GO 5.000% 7/1/18 (ETM) 23,110 25,439 California Economic Recovery GO 5.000% 7/1/19 (Prere.) 43,745 49,957 California Economic Recovery GO 5.000% 7/1/19 (ETM) 32,330 36,841 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 16,540 19,025 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 28,845 33,179 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/19 1,085 1,185 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/20 1,040 1,163 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/21 800 911 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/22 1,190 1,377 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/23 1,800 2,105 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/24 1,900 2,241 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/25 1,035 1,231 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/26 1,000 1,284 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/27 700 891 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/30 1,750 2,164 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/31 1,875 2,304 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/32 2,000 2,441 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/33 3,590 3,932 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/34 3,350 3,657 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/16 400 405 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/20 790 875 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/23 1,195 1,349 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/24 380 428 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,243 California Educational Facilities Authority Revenue (Occidental College) 4.000% 10/1/18 270 293 California Educational Facilities Authority Revenue (Occidental College) 4.000% 10/1/19 200 223 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/20 290 343 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/21 145 176 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/22 125 154 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/23 130 163 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/24 340 432 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/26 260 333 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/27 250 316 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/31 1,000 1,213 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/32 1,000 1,206 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/33 1,545 1,857 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/34 2,625 3,141 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/35 3,100 3,696 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/25 5,000 6,494 California Educational Facilities Authority Revenue (University of Southern California) 4.500% 10/1/33 6,115 6,433 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.020% 3/7/16 614 614 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/20 1,770 2,071 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/21 2,100 2,506 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/22 2,130 2,579 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/23 1,870 2,285 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/24 2,500 3,083 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 2,315 2,878 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/31 1,005 1,192 California GO 4.500% 3/1/16 (Prere.) 6,410 6,412 California GO 4.500% 3/1/16 (Prere.) 4,975 4,976 California GO 5.000% 3/1/16 (Prere.) 5,535 5,536 California GO 5.000% 3/1/16 (Prere.) 1,000 1,000 California GO 4.000% 4/1/16 525 527 California GO 5.000% 9/1/16 (Prere.) 12,120 12,412 California GO 5.000% 10/1/16 (Prere.) 14,800 15,212 California GO 5.000% 10/1/16 11,875 12,208 California GO 5.000% 10/1/16 8,000 8,224 California GO 5.000% 10/1/16 (Prere.) 12,500 12,848 California GO 5.000% 12/1/16 1,200 1,243 California GO 5.000% 4/1/17 11,000 11,548 California GO 6.000% 4/1/17 (2) 680 722 1 California GO 0.760% 5/1/17 1,000 1,003 California GO 4.000% 9/1/17 1,375 1,448 California GO 5.250% 2/1/18 (14) 8,000 8,717 California GO 6.000% 2/1/18 (2) 6,240 6,893 California GO 5.000% 3/1/18 1,850 2,013 California GO 5.500% 4/1/18 29,250 32,237 1 California GO 0.910% 5/1/18 9,230 9,296 California GO 5.000% 8/1/18 1,895 1,977 California GO 5.000% 8/1/18 1,065 1,177 California GO 5.000% 9/1/18 5,200 5,765 California GO 5.000% 10/1/18 20,000 22,241 California GO 5.000% 10/1/18 14,095 15,674 California GO 2.000% 11/1/18 16,545 17,140 California GO 5.000% 2/1/19 4,715 5,299 California GO 5.500% 4/1/19 11,245 12,880 California GO 5.000% 8/1/19 35,445 40,529 California GO 5.000% 8/1/19 25,000 28,586 California GO 5.000% 10/1/19 21,000 24,146 California GO 2.000% 11/1/19 6,695 6,993 California GO 5.000% 2/1/20 2,950 3,423 California GO 5.250% 2/1/20 7,500 8,775 California GO 5.000% 3/1/20 19,535 22,730 California GO 5.000% 8/1/20 14,890 15,531 California GO 5.000% 9/1/20 9,970 11,785 California GO 5.000% 10/1/20 5,555 6,583 California GO 5.250% 10/1/20 4,500 5,197 California GO 5.000% 11/1/20 47,795 56,789 California GO 5.000% 2/1/21 2,000 2,387 California GO 5.000% 3/1/21 2,250 2,603 California GO 5.000% 4/1/21 2,240 2,685 California GO 5.500% 4/1/21 2,000 2,286 California GO 5.000% 9/1/21 13,700 16,592 California GO 5.000% 9/1/21 1,310 1,587 California GO 5.000% 9/1/21 9,800 11,869 California GO 5.000% 10/1/21 2,575 3,124 California GO 5.000% 11/1/21 2,820 3,427 California GO 5.000% 2/1/22 8,125 9,901 California GO 5.000% 2/1/22 1,185 1,444 California GO 5.000% 4/1/22 4,550 5,567 California GO 5.000% 9/1/22 12,710 15,700 California GO 5.250% 9/1/22 17,400 21,764 California GO 5.000% 10/1/22 15,000 18,563 California GO 5.000% 11/1/22 31,890 39,537 California GO 5.000% 2/1/23 15,000 18,561 California GO 5.000% 2/1/23 15,880 19,150 California GO 5.000% 9/1/23 7,000 8,629 California GO 5.000% 9/1/23 10,000 12,502 California GO 5.250% 9/1/23 2,455 2,992 California GO 5.000% 10/1/23 12,450 15,587 California GO 5.000% 10/1/23 3,135 3,925 California GO 5.000% 11/1/23 20,000 25,074 California GO 5.000% 12/1/23 7,500 8,115 California GO 5.000% 2/1/24 11,000 13,443 California GO 5.000% 3/1/24 3,000 3,447 California GO 5.000% 8/1/24 1,000 1,260 California GO 5.000% 8/1/24 10,100 10,526 California GO 5.000% 9/1/24 10,000 12,231 California GO 5.000% 9/1/24 1,000 1,261 California GO 5.000% 10/1/24 11,420 12,451 California GO 5.000% 10/1/24 8,725 11,021 California GO 5.000% 10/1/24 13,440 13,812 California GO 5.000% 11/1/24 5,000 5,866 California GO 5.000% 12/1/24 2,000 2,164 California GO 5.000% 12/1/24 15,500 19,225 California GO 5.000% 2/1/25 12,940 15,554 California GO 5.125% 3/1/25 2,100 2,285 California GO 5.000% 8/1/25 18,525 19,305 California GO 5.000% 9/1/25 1,500 1,660 California GO 5.000% 9/1/25 2,185 2,668 California GO 5.000% 9/1/25 2,110 2,591 California GO 5.000% 10/1/25 13,865 16,852 California GO 5.000% 10/1/25 8,490 9,248 California GO 5.000% 11/1/25 14,125 17,640 California GO 5.000% 11/1/25 1,500 1,757 California GO 5.000% 12/1/25 21,015 22,730 California GO 5.000% 3/1/26 5,000 5,730 California GO 5.000% 3/1/26 5,000 5,021 California GO 5.000% 4/1/26 27,480 29,902 California GO 5.000% 9/1/26 2,500 2,764 California GO 5.000% 11/1/26 7,500 8,772 California GO 5.000% 4/1/27 24,285 26,399 California GO 5.750% 4/1/27 31,455 35,957 California GO 4.500% 8/1/27 8,145 8,431 California GO 5.000% 9/1/27 5,500 6,073 California GO 5.000% 10/1/27 13,875 16,781 California GO 5.250% 10/1/27 5,000 5,987 California GO 5.750% 4/1/28 30,000 34,215 California GO 4.500% 8/1/28 (11) 3,375 3,490 California GO 5.000% 8/1/28 6,415 7,942 California GO 5.000% 9/1/28 17,500 19,297 California GO 5.250% 9/1/28 6,000 7,146 California GO 5.250% 2/1/29 2,790 3,323 California GO 5.000% 9/1/29 6,000 7,054 California GO 5.000% 9/1/29 16,000 17,622 California GO 5.000% 10/1/29 10,245 11,112 California GO 4.500% 12/1/29 2,525 2,891 California GO 5.250% 3/1/30 20,000 23,074 California GO 5.000% 5/1/30 13,870 16,676 California GO 4.500% 8/1/30 3,100 3,205 California GO 5.000% 9/1/30 10,000 11,739 California GO 5.000% 9/1/30 10,180 11,201 California GO 5.000% 9/1/30 9,100 11,120 California GO 5.250% 9/1/30 5,000 6,129 California GO 5.000% 10/1/30 5,800 7,025 California GO 5.000% 12/1/30 3,760 4,540 California GO 5.750% 4/1/31 37,030 42,087 California GO 5.000% 5/1/31 13,000 15,547 California GO 5.000% 8/1/31 10,000 12,015 California GO 5.250% 8/1/31 5,755 7,142 California GO 5.000% 10/1/31 5,500 6,627 California GO 5.000% 12/1/31 6,000 7,206 California GO 5.000% 12/1/31 6,500 7,675 California GO 5.000% 2/1/32 2,540 2,967 California GO 5.000% 8/1/32 5,000 6,016 California GO 5.250% 8/1/32 2,000 2,465 California GO 5.000% 10/1/32 23,500 28,156 California GO 4.500% 12/1/32 (14) 2,320 2,386 California GO 5.000% 12/1/32 7,000 7,491 California GO 5.000% 2/1/33 1,760 2,065 California GO 5.000% 3/1/33 3,395 4,042 California GO 6.000% 3/1/33 12,000 14,241 California GO 5.125% 4/1/33 6,550 7,099 California GO 6.500% 4/1/33 22,715 26,505 California GO 5.000% 8/1/33 1,500 1,787 California GO 5.000% 9/1/33 3,830 4,545 California GO 5.000% 12/1/33 3,120 3,650 California GO 5.000% 10/1/34 9,200 10,968 California GO 5.000% 8/1/35 10,000 11,893 California GO PUT 4.000% 12/1/16 22,925 23,140 1 California GO PUT 1.128% 12/3/18 1,000 1,006 California GO PUT 3.000% 12/1/19 52,000 55,561 2 California GO TOB VRDO 0.020% 3/7/16 (4) 5,700 5,700 California GO VRDO 0.010% 3/1/16 LOC 1,640 1,640 California GO VRDO 0.010% 3/1/16 LOC 2,060 2,060 California GO VRDO 0.010% 3/1/16 LOC 4,300 4,300 California GO VRDO 0.010% 3/1/16 LOC 4,400 4,400 California GO VRDO 0.010% 3/1/16 LOC 6,300 6,300 California GO VRDO 0.010% 3/1/16 LOC 8,300 8,300 California GO VRDO 0.010% 3/1/16 LOC 3,700 3,700 California GO VRDO 0.010% 3/1/16 LOC 10,000 10,000 California GO VRDO 0.010% 3/1/16 LOC 4,150 4,150 California GO VRDO 0.010% 3/7/16 LOC 24,550 24,550 California GO VRDO 0.010% 3/7/16 LOC 45,500 45,500 California GO VRDO 0.010% 3/7/16 LOC 15,500 15,500 California GO VRDO 0.010% 3/7/16 LOC 9,500 9,500 California GO VRDO 0.010% 3/7/16 LOC 7,600 7,600 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 5,700 6,862 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/26 2,000 2,389 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/33 11,000 11,513 California Health Facilities Financing Authority Revenue (California-Nevada Methodist Homes) 5.000% 7/1/16 (Prere.) 1,740 1,768 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 215 242 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/19 1,000 1,139 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/20 4,750 5,502 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/21 3,810 4,526 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 8,000 9,587 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/25 5,300 5,838 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 19,820 22,851 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 7,500 8,871 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/29 4,260 4,943 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.100% 3/7/16 LOC 14,000 14,000 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 1,640 1,676 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/19 1,000 1,143 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/20 2,100 2,468 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/21 2,000 2,408 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/26 6,905 8,712 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/28 7,500 9,350 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/29 7,250 9,002 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/31 1,600 1,968 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/22 3,500 4,068 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/23 1,370 1,582 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/24 2,910 3,336 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 2,890 3,233 1 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.810% 7/1/17 5,255 5,306 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.250% 11/1/29 5,000 5,914 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.000% 11/1/31 2,000 2,268 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 4.000% 6/1/16 735 742 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/19 300 337 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/21 450 530 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/22 875 1,049 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/23 760 911 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/25 310 370 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/26 805 940 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/19 800 918 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/20 750 844 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/21 1,400 1,681 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/23 1,500 1,809 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/24 1,700 2,028 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/25 2,250 2,664 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/32 12,500 14,237 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 3,500 3,959 California Health Facilities Financing Authority Revenue (El Camino Hospital) 3.000% 2/1/19 1,235 1,315 California Health Facilities Financing Authority Revenue (El Camino Hospital) 4.000% 2/1/20 1,715 1,915 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/28 3,000 3,562 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/29 1,000 1,181 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/30 2,205 2,580 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/31 5,930 6,888 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/32 2,610 3,016 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/33 3,295 3,782 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/34 2,390 2,740 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/35 4,020 4,598 2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.020% 3/7/16 LOC 4,400 4,400 2 California Health Facilities Financing Authority Revenue (Kaiser Permanente) TOB VRDO 0.120% 3/7/16 LOC 7,435 7,435 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 4.000% 8/15/19 500 555 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/21 800 967 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/22 500 617 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 4.000% 8/15/34 1,500 1,618 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) PUT 1.450% 3/15/17 80 81 2 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.020% 3/7/16 1,665 1,665 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/24 850 1,042 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/25 425 516 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/26 775 932 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/18 1,320 1,468 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/19 1,500 1,669 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/19 1,000 1,149 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/20 1,800 2,049 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/21 1,020 1,180 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/21 1,000 1,212 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/22 2,250 2,634 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/22 2,400 2,970 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/24 5,000 6,008 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 5,000 5,951 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/17 380 402 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/18 335 367 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/20 300 348 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/21 465 552 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/22 175 211 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/24 370 456 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/25 500 623 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/26 750 922 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/28 880 1,060 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/29 855 1,024 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/31 870 1,028 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/18 (Prere.) 3,030 3,461 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/18 (Prere.) 4,000 4,569 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/25 2,610 3,229 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/26 2,700 3,313 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/28 1,840 2,222 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/30 4,000 4,792 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/31 5,000 5,952 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/33 5,000 5,893 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/34 5,650 6,645 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/20 500 578 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/26 6,000 7,287 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 2,865 3,324 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/17 2,515 2,694 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/18 3,000 3,330 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/25 750 882 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/27 850 990 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/28 1,175 1,364 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/32 1,000 1,148 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/7/16 LOC 3,250 3,250 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/7/16 LOC 3,400 3,400 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/29 4,970 5,901 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 10,000 11,421 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 6,250 7,305 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/17/17 1,250 1,341 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 12,500 14,697 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/19 2,000 2,289 California Health Facilities Financing Authority Revenue (Stanford Hospital) 4.000% 8/15/21 2,250 2,598 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/23 1,830 2,222 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.250% 11/15/31 2,000 2,343 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/19 2,000 2,289 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/20 2,200 2,591 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/21 1,275 1,539 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/21 500 608 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/22 1,090 1,335 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/22 200 248 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/23 300 375 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/24 400 504 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/25 400 508 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,750 5,661 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/26 400 503 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/27 400 497 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/28 500 616 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,505 6,552 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 5,000 6,034 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 1,300 1,300 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/7/16 3,500 3,500 California Housing Finance Agency Multifamily Housing Revenue 0.850% 8/1/16 25 25 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/22 1,400 1,741 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/23 1,800 2,269 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/24 1,175 1,497 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/20 1,000 1,179 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/21 800 964 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/29 1,500 1,802 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.050% 3/1/16 (ETM) 35,455 35,455 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 10,000 11,573 1 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 2.054% 8/1/18 6,000 6,143 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.290% 4/3/17 6,100 6,096 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.290% 4/1/18 1,500 1,487 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.290% 4/2/18 32,470 32,194 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.010% 3/1/16 LOC 3,300 3,300 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/1/16 LOC 2,800 2,800 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/18 (14) 1,785 1,800 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/19 (14) 1,040 1,048 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/21 (14) 1,145 1,154 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.375% 2/1/29 16,610 18,489 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/21 565 658 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/23 400 478 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/30 1,000 1,143 California Municipal Finance Authority Multifamily Housing Revenue (Copper Square Apartments) VRDO 0.020% 3/7/16 LOC 750 750 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/24 1,500 1,906 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/26 5,360 6,808 1 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) PUT 0.510% 4/2/18 6,000 5,967 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/31 3,955 4,357 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/32 4,220 4,610 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/33 4,390 4,781 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/19 1,450 1,583 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/20 1,760 1,955 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/21 1,300 1,470 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/22 1,000 1,140 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/23 1,285 1,479 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/24 1,325 1,532 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/25 1,180 1,370 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/20 2,005 2,277 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/21 1,000 1,162 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/22 1,000 1,183 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/23 1,000 1,195 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/24 500 603 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/25 650 790 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/26 700 843 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/27 600 716 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/28 750 887 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/29 1,895 2,229 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/31 3,470 4,021 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/32 3,655 4,202 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/33 3,835 4,386 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/34 4,035 4,598 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/35 4,000 4,538 California Municipal Finance Authority Revenue (Eisenhower Medical Center) 5.125% 7/1/23 1,000 1,129 1 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.110% 11/1/16 5,000 5,004 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/16 1,905 1,925 California Municipal Finance Authority Revenue (University of La Verne) 4.750% 6/1/18 2,325 2,499 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/19 2,375 2,634 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/1/16 LOC 1,400 1,400 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/16 3,785 3,890 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 11,625 12,754 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 12,200 13,850 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/20 4,180 4,879 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/20 13,000 15,289 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/21 7,375 8,839 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/21 1,375 1,660 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 9,425 11,506 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/22 1,500 1,845 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/23 2,350 2,927 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/24 4,250 5,332 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/24 1,925 2,418 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 2,925 3,710 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/31 5,000 6,003 California Public Works Board Lease Revenue (Department of Corrections) 5.750% 10/1/31 6,000 7,377 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/32 5,000 5,969 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/32 5,000 6,113 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/33 5,000 5,948 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/33 3,000 3,655 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/27 5,000 5,809 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/28 5,825 6,994 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/29 8,975 10,728 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 400 481 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/25 1,500 1,812 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 1,550 1,882 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/26 1,500 1,818 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 7,000 8,372 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 2,860 3,420 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 4,980 5,956 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 2,500 2,975 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 5,000 5,959 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 1,650 1,916 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/20 (ETM) 7,670 8,989 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/20 (ETM) 2,015 2,384 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/21 (ETM) 1,650 2,006 California Public Works Board Lease Revenue (Trustees of The California State University) 5.375% 10/1/16 (14) 4,750 4,771 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/16 6,395 6,596 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 4,000 4,454 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/18 1,080 1,206 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 1/1/20 10,000 11,539 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 4,160 4,834 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/20 5,850 6,813 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/20 5,000 5,843 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/20 1,600 1,897 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 5,000 6,105 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (ETM) 5,400 6,594 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 2,645 3,230 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 1,110 1,345 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 2,965 3,592 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/22 2,670 3,254 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/22 1,500 1,848 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/22 1,195 1,475 California Public Works Board Lease Revenue (Various Capital Projects) 5.375% 3/1/23 9,065 10,609 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 5,032 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 1,000 1,217 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/24 2,000 2,453 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/25 3,560 4,341 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/28 4,250 5,222 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/29 1,140 1,389 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/30 1,250 1,510 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/30 3,000 3,555 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 5,545 6,874 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/31 3,000 3,536 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,650 1,952 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/31 7,000 8,634 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/32 11,465 13,493 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/33 4,670 5,745 California State University Systemwide Revenue 5.000% 11/1/18 2,200 2,458 California State University Systemwide Revenue 5.000% 11/1/19 2,300 2,660 California State University Systemwide Revenue 5.000% 11/1/20 1,670 1,992 California State University Systemwide Revenue 5.250% 11/1/20 3,515 4,021 California State University Systemwide Revenue 5.000% 11/1/22 1,500 1,873 California State University Systemwide Revenue 5.000% 11/1/23 5,605 7,095 California State University Systemwide Revenue 5.000% 11/1/23 3,960 4,795 California State University Systemwide Revenue 5.000% 11/1/23 3,705 4,690 California State University Systemwide Revenue 5.000% 11/1/24 8,690 9,481 California State University Systemwide Revenue 5.000% 11/1/24 2,915 3,497 California State University Systemwide Revenue 5.000% 11/1/24 4,505 5,765 California State University Systemwide Revenue 5.000% 11/1/25 11,820 12,896 California State University Systemwide Revenue 5.000% 11/1/26 12,530 13,670 California State University Systemwide Revenue 5.000% 11/1/27 5,000 5,455 California State University Systemwide Revenue 5.000% 11/1/27 5,740 6,829 California State University Systemwide Revenue 5.000% 11/1/27 2,000 2,521 California State University Systemwide Revenue 5.000% 11/1/28 5,000 6,156 California State University Systemwide Revenue 5.000% 11/1/28 2,610 3,266 California State University Systemwide Revenue 4.000% 11/1/29 3,900 4,301 California State University Systemwide Revenue 5.000% 11/1/30 (4) 7,660 8,323 California State University Systemwide Revenue 5.000% 11/1/30 2,920 3,606 California State University Systemwide Revenue 5.000% 11/1/31 8,900 10,702 California State University Systemwide Revenue 5.000% 11/1/31 10,080 12,330 California State University Systemwide Revenue 5.000% 11/1/32 12,895 15,649 California State University Systemwide Revenue 5.000% 11/1/33 5,775 6,975 California State University Systemwide Revenue 5.000% 11/1/34 5,000 5,922 California State University Systemwide Revenue 5.250% 11/1/34 5,000 5,647 California State University Systemwide Revenue 5.000% 11/1/35 5,975 7,046 California State University Systemwide Revenue 5.000% 11/1/35 13,205 15,812 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 5.500% 7/1/31 6,320 6,695 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 2,500 2,519 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/19 725 780 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/24 1,000 1,086 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/29 1,650 1,732 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/34 3,700 3,810 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 2.000% 3/1/16 625 625 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 3.000% 3/1/17 350 358 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 3.000% 3/1/18 450 468 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 4.000% 3/1/19 500 543 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 4.000% 3/1/20 750 829 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/22 1,500 1,799 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/23 1,500 1,821 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/24 1,000 1,227 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 765 949 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/26 1,500 1,878 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/29 4,550 5,574 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/32 5,000 5,964 California Statewide Communities Development Authority Revenue (American Baptist Homes) 2.100% 10/1/19 5,455 5,458 California Statewide Communities Development Authority Revenue (American Baptist Homes) 2.400% 10/1/20 1,450 1,451 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/18 275 304 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/19 (4) 250 286 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/20 (4) 210 247 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/21 (4) 200 239 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/22 (4) 200 243 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/23 (4) 400 490 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/24 (4) 500 618 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/27 (4) 855 1,025 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/28 (4) 900 1,070 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/34 (4) 2,500 2,897 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 3.000% 11/1/16 750 763 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 3.000% 11/1/17 750 779 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/18 245 266 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/19 375 416 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/20 100 117 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/21 345 395 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/22 375 460 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/23 275 342 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/24 300 374 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/25 355 438 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/26 325 397 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/27 750 909 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/28 1,310 1,577 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/29 700 839 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/30 1,010 1,205 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 11,500 13,148 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/31 1,000 1,187 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/32 1,690 1,997 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/22 4,130 4,078 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.500% 7/1/25 1,535 1,514 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.500% 7/1/24 10,865 10,879 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/28 3,455 4,276 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/30 2,500 3,065 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/31 4,020 4,893 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/33 4,000 4,814 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/34 4,795 5,757 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/35 1,000 1,196 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/18 610 663 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/27 500 569 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/32 680 748 California Statewide Communities Development Authority Revenue (Eskaton Properties Inc. Obligated Group) 5.250% 11/15/34 4,350 4,747 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 1,035 1,039 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 500 549 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/19 500 566 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/20 325 376 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/21 275 324 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/22 250 300 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/23 650 789 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/24 750 919 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/25 800 963 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/26 1,000 1,194 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/27 2,000 2,368 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/28 3,000 3,528 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/29 3,000 3,512 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/30 4,565 5,314 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/31 4,000 4,625 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/32 3,790 4,361 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/33 2,500 2,866 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/34 2,000 2,288 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 3,190 3,602 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 8/1/31 10,000 10,166 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 6,000 6,315 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 11,340 11,340 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 12,580 12,580 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/7/16 2,000 2,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.020% 3/7/16 1,500 1,500 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/22 8,000 8,577 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/27 8,975 9,611 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/29 4,000 4,550 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/34 4,500 5,007 California Statewide Communities Development Authority Revenue (Rudy Children's Hospital - San Diego) 5.000% 8/15/20 (14) 2,440 2,493 California Statewide Communities Development Authority Revenue (Rudy Children's Hospital - San Diego) 5.000% 8/15/23 (14) 5,285 5,397 California Statewide Communities Development Authority Revenue (St. Joseph Health System) 4.500% 7/1/18 (4) 5,780 6,030 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/19 530 607 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/20 500 590 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/22 1,050 1,295 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 7,500 8,725 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,820 13,873 2 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.010% 3/7/16 35,963 35,963 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 2.500% 8/1/20 1,170 1,182 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 3.000% 8/1/21 2,600 2,633 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.000% 11/15/29 2,000 2,339 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/17 1,800 1,887 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.500% 5/15/26 5,000 5,414 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.125% 5/15/31 7,000 7,936 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/17 1,500 1,593 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/18 (15) 2,000 2,190 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/19 (15) 2,080 2,338 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/21 (15) 5,225 5,840 Capistrano CA Unified School District Special Tax Revenue 4.000% 9/1/22 (15) 6,020 6,450 Capistrano CA Unified School District Special Tax Revenue 4.000% 9/1/24 (15) 6,860 7,270 Carson CA Redevelopment Agency Tax Allocation Revenue (Carson Merged & Amended Project Area) 5.000% 10/1/22 1,130 1,359 Carson CA Redevelopment Agency Tax Allocation Revenue (Carson Merged & Amended Project Area) 5.000% 10/1/23 1,170 1,423 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/19 (4) 800 905 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/20 (4) 785 910 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/21 (4) 850 1,004 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/22 (4) 600 720 Castro Valley CA Unified School District GO 3.000% 8/1/16 1,000 1,012 Castro Valley CA Unified School District GO 4.000% 8/1/17 500 525 Castro Valley CA Unified School District GO 4.000% 8/1/18 400 433 2 Central Basin Municipal Water District California COP TOB VRDO 0.020% 3/7/16 (4) 7,500 7,500 Central CA Unified School District GO 5.500% 8/1/29 (12) 3,000 3,404 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/17 1,000 1,058 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/19 765 868 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.250% 7/1/20 1,025 1,206 Cerritos CA Community College District GO 0.000% 8/1/20 500 470 Cerritos CA Community College District GO 0.000% 8/1/22 500 445 Cerritos CA Community College District GO 0.000% 8/1/23 500 427 Cerritos CA Community College District GO 4.000% 8/1/30 3,480 3,852 Cerritos CA Community College District GO 4.000% 8/1/32 2,260 2,460 Chabot-Las Positas CA Community College District GO 5.000% 8/1/23 2,225 2,763 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 2,500 2,983 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 7,500 8,804 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 7,500 8,757 Chabot-Las Positas CA Community College District GO 5.000% 8/1/32 13,000 15,093 Chaffey CA Community College District GO 5.000% 6/1/32 5,000 5,972 Chaffey CA Union High School District GO 0.000% 8/1/20 400 374 Chaffey CA Union High School District GO 0.000% 8/1/21 500 456 Chaffey CA Union High School District GO 0.000% 8/1/22 500 438 Chaffey CA Union High School District GO 0.000% 8/1/23 600 503 Chaffey CA Union High School District GO 0.000% 8/1/24 500 402 Chaffey CA Union High School District GO 0.000% 8/1/25 655 490 Chaffey CA Union High School District GO 0.000% 8/1/26 1,430 1,019 Chaffey CA Union High School District GO 0.000% 8/1/28 2,000 1,283 Chino CA Public Financing Authority Special Tax Revenue 5.000% 9/1/24 (4) 675 822 Chino CA Public Financing Authority Special Tax Revenue 5.000% 9/1/25 (4) 1,000 1,224 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (15) 625 733 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (15) 1,195 1,426 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 (15) 1,170 1,370 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 6,245 6,251 Chula Vista CA Municipal Financing Authority Special Tax Revenue 2.000% 9/1/16 670 675 Chula Vista CA Municipal Financing Authority Special Tax Revenue 4.000% 9/1/17 700 733 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 1,165 1,283 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,265 2,575 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/20 1,185 1,380 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/21 2,500 2,972 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/23 2,615 3,091 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.250% 9/1/24 3,225 3,866 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/25 3,495 4,217 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/26 3,685 4,418 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/27 970 1,153 Citrus CA Community College District GO 0.000% 8/1/33 1,000 784 Citrus CA Community College District GO 0.000% 8/1/35 3,150 2,433 Clovis CA Unified School District GO 0.000% 8/1/18 (14) 3,645 3,564 Coast CA Community College District GO 0.000% 8/1/33 8,000 4,026 Coast CA Community College District GO 5.000% 8/1/33 3,000 3,640 Colton CA Joint Unified School District GO 4.000% 8/1/16 (4) 1,000 1,016 Colton CA Joint Unified School District GO 5.000% 8/1/23 (4) 765 942 Colton CA Joint Unified School District GO 5.000% 8/1/25 (4) 1,000 1,213 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/23 2,065 2,469 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/24 1,665 1,973 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 2.000% 8/1/16 1,240 1,248 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 8/1/18 1,000 1,069 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/19 1,040 1,167 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/20 (15) 1,230 1,420 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/22 (15) 1,215 1,450 Conejo Valley CA Unified School District GO 0.000% 8/1/21 (4) 2,000 1,826 Conejo Valley CA Unified School District GO 0.000% 8/1/22 (4) 2,750 2,433 Conejo Valley CA Unified School District GO 0.000% 8/1/23 (4) 2,500 2,137 Conejo Valley CA Unified School District GO 0.000% 8/1/24 (4) 3,000 2,484 Conejo Valley CA Unified School District GO 0.000% 8/1/25 (4) 3,380 2,631 Conejo Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,500 2,578 Conejo Valley CA Unified School District GO 0.000% 8/1/27 (4) 3,000 2,073 Conejo Valley CA Unified School District GO 0.000% 8/1/28 (4) 2,290 1,488 Contra Costa CA Community College District GO 5.000% 8/1/24 4,140 5,092 Contra Costa CA Community College District GO 5.000% 8/1/32 3,000 3,602 Contra Costa CA Community College District GO 5.000% 8/1/33 4,000 4,787 Contra Costa CA Municipal Water District Revenue 3.000% 10/1/19 10,000 10,780 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/20 (Prere.) 1,080 1,255 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/32 1,600 1,883 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/33 1,800 2,108 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/17 (Prere.) 5,195 5,492 Contra Costa County CA Public Financing Authority Lease Revenue 3.000% 6/1/20 1,000 1,081 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/20 800 931 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/21 700 834 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 600 724 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 (14) 10,105 10,642 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/23 1,130 1,382 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/23 2,335 2,856 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/21 500 588 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/23 500 603 Corona-Norco CA Unified School District GO 0.000% 8/1/20 (12) 1,825 1,709 Corona-Norco CA Unified School District GO 0.000% 8/1/21 (12) 2,010 1,845 Corona-Norco CA Unified School District GO 0.000% 8/1/22 (12) 1,700 1,512 Corona-Norco CA Unified School District GO 0.000% 8/1/23 (12) 1,000 861 Corona-Norco CA Unified School District GO 0.000% 8/1/25 (12) 1,325 1,062 Corona-Norco CA Unified School District GO 0.000% 8/1/26 (12) 1,530 1,174 Corona-Norco CA Unified School District GO 0.000% 8/1/27 (12) 1,500 1,092 Corona-Norco CA Unified School District GO 0.000% 8/1/28 (12) 1,290 897 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/23 1,145 1,382 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/24 1,325 1,583 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/25 2,525 2,966 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/27 1,000 1,157 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/28 1,590 1,826 Culver City CA Redevelopment Agency Tax Allocation Revenue 5.375% 11/1/16 (4) 740 743 Cupertino CA Union School District GO 5.000% 8/1/25 3,235 4,045 3 Cupertino CA Union School District GO 5.000% 8/1/32 480 591 3 Cupertino CA Union School District GO 5.000% 8/1/33 545 669 3 Cupertino CA Union School District GO 5.000% 8/1/34 245 299 Del Mar CA Race Track Authority Revenue 4.000% 10/1/21 1,380 1,493 Del Mar CA Race Track Authority Revenue 5.000% 10/1/24 1,585 1,802 Del Mar CA Race Track Authority Revenue 5.000% 10/1/26 1,745 1,949 Del Mar CA Race Track Authority Revenue 5.000% 10/1/27 1,835 2,038 Del Mar CA Race Track Authority Revenue 5.000% 10/1/29 1,010 1,110 Del Mar CA Race Track Authority Revenue 5.000% 10/1/35 1,665 1,813 Desert CA Community College District GO 4.000% 8/1/19 1,500 1,663 Desert CA Community College District GO 5.000% 8/1/20 1,760 2,071 2 Desert CA Community College District GO TOB VRDO 0.030% 3/7/16 6,500 6,500 East Bay CA Municipal Utility District Waste Water System Revenue 5.000% 6/1/35 8,455 10,137 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/25 6,265 8,059 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/28 5,300 6,932 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 2,005 2,321 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 3,975 4,884 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 16,020 18,509 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/32 4,015 4,895 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/33 4,280 5,199 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/34 1,855 2,243 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/35 3,050 3,674 East Bay CA Regional Park District Revenue 5.000% 9/1/28 4,415 5,011 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/29 6,000 7,282 3 Eastern California Municipal Water District Water & Sewer 4.000% 7/1/18 2,000 2,154 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/19 2,030 2,310 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/20 2,500 2,936 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/21 1,500 1,809 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/22 1,000 1,233 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/23 1,500 1,877 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/24 1,000 1,266 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/25 1,000 1,283 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/26 1,000 1,291 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/27 2,445 3,112 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/28 1,875 2,368 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/29 3,620 4,537 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/30 3,735 4,646 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/31 3,000 3,704 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/32 2,500 3,064 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/33 3,750 4,573 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/34 4,720 5,732 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/35 4,970 6,006 3 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/36 2,310 2,780 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/26 5,245 5,746 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/27 6,220 6,814 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/28 1,000 1,096 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/1/16 11,000 11,000 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/7/16 2,100 2,100 1,2 Eaton Vance California Municipal Bond Fund II 0.860% 7/1/19 8,300 8,297 El Camino CA Community College District GO 0.000% 8/1/29 8,065 5,323 El Camino CA Community College District GO 0.000% 8/1/32 10,000 5,730 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,925 El Camino CA Community College District GO 5.000% 8/1/34 1,100 1,344 El Camino CA Community College District GO 5.000% 8/1/35 1,230 1,497 El Camino CA Community College District GO 5.000% 8/1/36 1,400 1,696 El Dorado CA Irrigation District Revenue 4.500% 3/1/19 (4) 2,000 2,212 El Dorado CA Irrigation District Revenue 4.750% 3/1/20 (4) 1,500 1,715 El Dorado CA Irrigation District Revenue 5.000% 3/1/21 (4) 2,280 2,700 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 1,500 1,798 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 5,460 6,384 El Dorado County CA Community Facilities District No. 92-1 Special Tax Revenue 5.000% 9/1/21 2,000 2,350 Elk Grove CA Finance Authority Special Tax Revenue 3.000% 9/1/18 425 446 Elk Grove CA Finance Authority Special Tax Revenue 4.000% 9/1/19 655 718 Elk Grove CA Finance Authority Special Tax Revenue 4.000% 9/1/20 560 624 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/21 450 532 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/22 425 508 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/33 (15) 2,000 2,323 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/34 (15) 3,970 4,583 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/35 (15) 3,735 4,289 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/28 1,000 1,134 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/29 800 905 Escondido CA GO 5.000% 9/1/22 755 929 Escondido CA GO 5.000% 9/1/23 2,030 2,537 Escondido CA GO 5.000% 9/1/24 825 1,046 Escondido CA GO 5.000% 9/1/25 1,000 1,282 3 Evergreen CA School District Election GO 3.000% 8/1/17 1,500 1,554 3 Evergreen CA School District Election GO 4.000% 8/1/34 1,070 1,176 3 Evergreen CA School District Election GO 4.000% 8/1/36 1,870 2,042 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/26 1,725 2,028 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/27 1,810 2,129 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/28 1,900 2,227 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/21 (2) 3,335 3,348 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/23 (2) 2,875 2,886 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/24 (2) 3,575 3,589 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/26 (2) 4,480 4,497 Fontana CA Unified School District GO 5.250% 8/1/26 (4) 4,350 4,806 Foothill-De Anza CA Community College District GO 4.500% 8/1/17 (Prere.) 2,600 2,749 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/20 (4) 3,930 3,680 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/21 (4) 4,115 3,751 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/22 (4) 12,255 10,811 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/23 (4) 16,430 13,930 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/24 (4) 1,880 1,537 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/25 2,130 1,671 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/26 3,000 2,389 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/27 5,000 4,019 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/31 (4) 1,000 855 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.250% 1/15/33 5,000 5,919 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 505 530 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/20 22,880 25,247 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.500% 1/15/23 25,000 29,801 Fremont CA Unified School District GO 5.000% 8/1/18 2,325 2,577 Fremont CA Unified School District GO 5.000% 8/1/19 2,400 2,756 Fremont CA Unified School District GO 5.000% 8/1/20 2,275 2,698 Fremont CA Unified School District GO 4.000% 8/1/29 1,070 1,195 Fremont CA Unified School District GO 4.000% 8/1/30 1,415 1,566 Fremont CA Unified School District GO 4.000% 8/1/31 1,790 1,964 Fremont CA Unified School District GO 4.000% 8/1/32 2,195 2,390 Fremont CA Unified School District GO 4.000% 8/1/33 2,630 2,853 Fremont CA Unified School District GO 4.000% 8/1/34 3,105 3,354 Fremont CA Union High School District GO 4.000% 8/1/32 1,000 1,099 Fremont CA Union High School District GO 4.000% 8/1/34 2,085 2,268 Fresno CA Sewer Revenue 5.000% 9/1/24 (12) 830 917 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/26 1,000 1,151 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/32 1,600 1,783 Gavilan CA Joint Community College District GO 5.000% 8/1/32 4,200 5,080 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/33 2,400 2,764 3 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/22 (15) 1,555 1,787 3 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/23 (15) 2,310 2,668 3 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 5.000% 12/1/24 (15) 1,400 1,732 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/16 3,000 3,033 Golden State Tobacco Securitization Corp. California Revenue 3.000% 6/1/17 2,000 2,062 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/17 610 644 Golden State Tobacco Securitization Corp. California Revenue 4.000% 6/1/18 4,000 4,295 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/19 1,500 1,700 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/20 1,750 2,037 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/21 1,000 1,194 Golden State Tobacco Securitization Corp. California Revenue 4.550% 6/1/22 (4) 470 504 Golden State Tobacco Securitization Corp. California Revenue 4.000% 6/1/31 3,700 3,954 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/33 7,000 8,241 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/33 2,185 2,062 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/34 11,000 12,882 Golden State Tobacco Securitization Corp. California Revenue 4.000% 6/1/35 1,170 1,211 2 Golden State Tobacco Securitization Corp. California Revenue TOB VRDO 0.160% 3/7/16 LOC 10,705 10,705 Grossmont CA Union High School District GO 5.000% 8/1/22 1,250 1,535 Grossmont CA Union High School District GO 0.000% 2/1/25 (4) 1,400 1,085 Grossmont CA Union High School District GO 0.000% 8/1/26 (4) 2,040 1,474 Grossmont CA Union High School District GO 0.000% 8/1/27 (4) 2,825 1,932 Grossmont CA Union High School District GO 0.000% 8/1/28 (4) 2,905 1,871 Grossmont CA Union High School District GO 0.000% 8/1/28 3,210 2,194 Grossmont CA Union High School District GO 0.000% 8/1/29 6,965 4,524 Grossmont CA Union High School District GO 4.000% 8/1/33 10,000 10,936 Grossmont-Cuyamaca CA Community College District GO 5.000% 8/1/22 (12) 5,480 6,055 Grossmont-Cuyamaca CA Community College District GO 5.000% 8/1/23 (12) 5,000 5,513 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/25 (12) 14,010 11,174 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/28 (12) 21,875 15,442 Hartnell CA Community College GO 5.000% 8/1/21 500 605 Hartnell CA Community College GO 5.000% 8/1/22 500 617 Hayward CA Unified School District GO 5.000% 8/1/30 (4) 3,465 4,073 Hayward CA Unified School District GO 5.000% 8/1/30 (4) 4,930 5,795 Hayward CA Unified School District GO 5.000% 8/1/31 (4) 1,500 1,753 Hayward CA Unified School District GO 5.000% 8/1/32 (4) 4,240 4,922 Hayward CA Unified School District GO 5.000% 8/1/32 (4) 1,700 1,955 Hayward CA Unified School District GO 5.000% 8/1/33 (4) 3,045 3,522 Hayward CA Unified School District GO 5.000% 8/1/33 (4) 6,130 7,091 Hemet CA Unified School District Financing Authority Special Tax Revenue 2.000% 9/1/16 250 251 Hemet CA Unified School District Financing Authority Special Tax Revenue 3.000% 9/1/17 250 256 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/18 280 297 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/19 350 377 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/20 250 272 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/21 175 203 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/22 500 586 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/23 500 591 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/24 615 731 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/25 385 456 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/27 950 1,110 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/29 1,255 1,447 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/32 550 627 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/33 580 659 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/34 360 407 Hollister CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (15) 1,000 1,196 Hollister CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,235 1,466 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/20 1,000 1,185 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/22 525 648 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/24 670 849 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/26 1,500 1,732 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/27 500 631 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/28 600 749 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 3,000 3,673 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 9/1/18 (4) 1,000 1,073 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 9/1/19 (4) 1,225 1,343 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 1,285 1,489 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/21 (4) 1,615 1,913 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/22 (4) 1,195 1,435 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 (4) 750 911 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/24 (4) 610 748 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.010% 3/1/16 LOC 2,100 2,100 Irvine CA Ranch Water District Revenue VRDO 0.010% 3/1/16 LOC 2,800 2,800 Irvine CA Ranch Water District Revenue VRDO 0.010% 3/1/16 LOC 2,100 2,100 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/18 1,350 1,451 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/19 2,000 2,199 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/20 2,425 2,711 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/21 1,750 1,984 Irvine CA Reassessment District No. 12-1 Improvement Revenue 5.000% 9/2/23 400 474 Irvine CA Reassessment District No. 13-1 Improvement Revenue 5.000% 9/2/20 350 406 Irvine CA Reassessment District No. 13-1 Improvement Revenue 5.000% 9/2/22 1,125 1,356 Irvine CA Reassessment District No. 15-1 Improvement Revenue 5.000% 9/2/22 1,000 1,193 Irvine CA Reassessment District No. 15-2 Improvement Revenue 2.000% 9/2/16 300 302 Irvine CA Reassessment District No. 15-2 Improvement Revenue 3.000% 9/2/17 400 413 Irvine CA Reassessment District No. 15-2 Improvement Revenue 4.000% 9/2/18 500 535 Irvine CA Reassessment District No. 15-2 Improvement Revenue 4.000% 9/2/20 750 821 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/21 675 778 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/22 650 753 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/23 800 935 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/24 850 1,000 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/25 450 532 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/26 800 941 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.010% 3/1/16 LOC 1,375 1,375 Jefferson CA Union High School District GO 4.000% 8/1/18 (15) 750 808 Jefferson CA Union High School District GO 5.000% 8/1/19 (15) 625 711 Jefferson CA Union High School District GO 5.000% 8/1/20 (15) 500 585 Jefferson CA Union High School District GO 5.000% 8/1/21 (15) 500 600 Jefferson CA Union High School District GO 5.000% 8/1/22 (15) 700 853 Jefferson CA Union High School District GO 5.000% 8/1/23 (15) 1,000 1,230 Jefferson CA Union High School District GO 5.000% 8/1/24 (15) 875 1,088 Jefferson CA Union High School District GO 5.000% 8/1/25 (15) 860 1,076 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/18 770 825 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/19 1,095 1,197 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/20 1,385 1,539 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/21 500 592 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/22 1,535 1,847 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/23 1,365 1,663 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/24 620 762 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/25 1,725 2,139 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/16 2,500 2,521 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/17 1,110 1,162 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/18 3,255 3,506 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/19 3,415 3,773 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/20 1,585 1,789 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/21 3,755 4,316 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/22 3,950 4,604 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/36 4,930 5,072 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 750 903 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 1,250 1,480 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 1,250 1,469 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,000 1,198 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/29 1,000 1,192 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/30 1,500 1,697 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 2,095 2,358 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/32 1,515 1,774 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 1,050 1,220 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/23 300 347 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/24 310 355 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/25 550 625 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/29 750 833 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/21 1,810 2,119 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/23 2,190 2,623 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Livermore Independent Senior Apartments) VRDO 0.010% 3/7/16 LOC 4,940 4,940 Long Beach CA Community College District GO 0.000% 6/1/29 (ETM) 960 708 Long Beach CA Community College District GO 0.000% 6/1/29 (4) 5,420 3,725 Long Beach CA Finance Authority Lease Revenue 6.000% 11/1/17 (2) 1,210 1,249 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/19 415 464 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 3,255 3,700 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/21 500 579 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/22 260 303 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/24 7,905 9,235 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.824% 11/15/25 16,845 16,162 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.844% 11/15/26 10,025 9,503 Long Beach CA Harbor Revenue 5.000% 5/15/33 1,000 1,202 Long Beach CA Harbor Revenue 5.000% 5/15/34 2,000 2,394 Long Beach CA Harbor Revenue 5.000% 5/15/35 2,825 3,367 Long Beach CA Unified School District GO 0.000% 8/1/27 2,500 1,752 Long Beach CA Unified School District GO 5.000% 8/1/30 5,000 5,998 Los Angeles CA Community College District GO 5.000% 8/1/16 (Prere.) 15,250 15,558 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 5,000 5,322 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 2,065 2,198 4 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 4,255 4,698 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 45 50 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 5 6 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 6,500 7,176 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 5,000 5,520 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 35 39 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 4,250 4,692 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 20 22 Los Angeles CA Community College District GO 5.000% 8/1/19 (Prere.) 6,960 7,954 Los Angeles CA Community College District GO 5.500% 8/1/19 (Prere.) 5,000 5,798 Los Angeles CA Community College District GO 6.000% 8/1/19 (Prere.) 10,000 11,765 Los Angeles CA Community College District GO 5.000% 8/1/22 3,000 3,706 Los Angeles CA Community College District GO 5.000% 8/1/24 12,420 15,826 Los Angeles CA Community College District GO 5.000% 8/1/24 4,735 6,034 Los Angeles CA Community College District GO 5.000% 8/1/25 10,910 14,089 Los Angeles CA Community College District GO 5.000% 8/1/27 22,535 28,160 Los Angeles CA Community College District GO 5.000% 8/1/28 23,990 29,658 Los Angeles CA Community College District GO 5.000% 8/1/29 6,000 7,378 Los Angeles CA Community College District GO 4.000% 8/1/30 4,045 4,513 Los Angeles CA Community College District GO 4.000% 8/1/30 1,000 1,112 Los Angeles CA Community College District GO 5.000% 8/1/30 7,000 8,553 Los Angeles CA Community College District GO 4.000% 8/1/31 6,145 6,783 Los Angeles CA Community College District GO 4.000% 8/1/31 4,320 4,799 Los Angeles CA Community College District GO 5.000% 8/1/31 20,000 24,301 Los Angeles CA Community College District GO 4.000% 8/1/32 5,205 5,740 Los Angeles CA Community College District GO 4.000% 8/1/32 14,500 15,992 Los Angeles CA Community College District GO 4.000% 8/1/33 19,215 21,100 2 Los Angeles CA Community College District GO TOB VRDO 0.010% 3/7/16 2,800 2,800 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/23 800 965 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/24 1,000 1,218 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/25 1,500 1,800 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/26 1,200 1,423 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/27 2,000 2,351 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/18 (Prere.) 4,000 4,383 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/18 (Prere.) 3,000 3,304 Los Angeles CA Department of Airports International Airport Revenue 4.500% 5/15/19 1,305 1,464 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/21 1,145 1,370 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 1,000 1,228 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 1,420 1,736 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 950 1,173 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/24 1,700 2,057 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/25 1,500 1,808 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/25 1,300 1,631 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,500 6,425 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 1,500 1,884 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 2,000 2,480 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 2,000 2,457 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 10,000 11,735 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 4,385 5,082 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 1,115 1,345 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 10,000 11,713 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,835 2,118 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,200 1,439 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/31 1,190 1,419 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/32 1,700 2,015 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/33 1,510 1,784 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/34 4,135 4,870 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/34 4,750 5,678 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,371 Los Angeles CA Department of Water & Power Revenue 5.000% 12/1/18 30,630 34,291 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 1,000 1,239 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 10,000 12,092 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 5,605 6,905 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,335 1,498 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 2,770 3,089 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 10,000 12,212 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,500 1,826 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,350 2,612 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,000 2,198 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 1,655 1,852 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 5,000 5,489 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 8,000 9,841 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 2,000 2,233 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,500 1,807 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,670 1,859 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 10,000 11,966 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 2,000 2,416 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 15,000 18,000 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 7,000 8,321 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (2) 3,755 3,814 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 4,690 5,642 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 2,500 2,999 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 1,940 2,049 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 14,205 16,940 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 7,000 8,348 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,730 7,952 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,080 7,268 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 7,500 9,018 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 3,300 3,934 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 5,000 5,940 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 12,005 14,201 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 5,305 6,293 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 2,000 2,366 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 7,500 8,946 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 12,900 12,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/1/16 4,100 4,100 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 11,500 11,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 10,000 10,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/7/16 24,600 24,600 Los Angeles CA GO 5.000% 9/1/22 10,000 12,165 Los Angeles CA GO 5.000% 9/1/29 5,850 7,008 Los Angeles CA GO 5.000% 9/1/30 5,850 6,817 Los Angeles CA Harbor Department Revenue 5.000% 8/1/20 500 590 Los Angeles CA Harbor Department Revenue 5.000% 8/1/21 750 908 Los Angeles CA Harbor Department Revenue 5.000% 8/1/25 3,795 4,575 Los Angeles CA Harbor Department Revenue 5.000% 8/1/33 2,560 3,033 Los Angeles CA Harbor Department Revenue 5.000% 8/1/35 1,925 2,263 Los Angeles CA Harbor Department Revenue 5.000% 8/1/36 1,985 2,328 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Figueroa Plaza) 5.000% 8/1/28 (14)(3) 8,635 8,669 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/21 (14) 10,830 11,240 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/22 (14) 6,500 6,742 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/23 (14) 14,700 15,243 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 4.750% 1/1/31 (14) 10,000 10,274 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 5,000 5,082 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 2,355 2,393 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 1,630 1,657 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 890 905 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 5,000 5,082 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 16,760 17,034 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 15,940 16,200 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 14,135 14,366 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 4,000 4,065 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 3,515 3,729 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 3,185 3,378 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 17,210 18,254 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 12,975 13,762 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 6,000 6,364 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 5,000 5,303 Los Angeles CA Unified School District GO 5.500% 7/1/17 (3) 2,900 3,096 Los Angeles CA Unified School District GO 5.000% 7/1/19 4,860 5,547 Los Angeles CA Unified School District GO 5.000% 7/1/19 12,690 14,483 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 9,000 9,146 Los Angeles CA Unified School District GO 5.000% 7/1/20 15,000 17,646 Los Angeles CA Unified School District GO 4.500% 7/1/22 (4) 5,000 5,274 Los Angeles CA Unified School District GO 4.500% 7/1/23 (4) 31,065 32,779 Los Angeles CA Unified School District GO 5.000% 7/1/23 3,465 4,340 Los Angeles CA Unified School District GO 4.500% 7/1/24 (4) 6,600 6,960 Los Angeles CA Unified School District GO 5.000% 7/1/24 13,035 16,563 Los Angeles CA Unified School District GO 5.000% 7/1/24 10,900 13,850 Los Angeles CA Unified School District GO 4.500% 7/1/25 (14) 2,600 2,738 Los Angeles CA Unified School District GO 5.000% 7/1/25 1,300 1,641 Los Angeles CA Unified School District GO 5.000% 7/1/25 (2) 7,880 8,006 Los Angeles CA Unified School District GO 5.250% 7/1/25 1,600 1,839 Los Angeles CA Unified School District GO 4.500% 7/1/26 (2) 10,005 10,533 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,710 6,515 Los Angeles CA Unified School District GO 5.000% 7/1/27 1,595 1,820 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,375 10,107 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 26,250 27,622 Los Angeles CA Unified School District GO 5.000% 1/1/28 8,395 10,081 Los Angeles CA Unified School District GO 5.000% 7/1/28 12,000 14,700 Los Angeles CA Unified School District GO 5.000% 7/1/28 (4) 5,365 5,686 Los Angeles CA Unified School District GO 5.000% 7/1/28 (2) 6,215 6,314 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,000 5,904 Los Angeles CA Unified School District GO 5.000% 7/1/29 17,510 21,331 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 5,595 5,678 Los Angeles CA Unified School District GO 4.500% 7/1/31 (2) 7,015 7,334 Los Angeles CA Unified School District GO 4.750% 7/1/32 (4) 40,925 42,924 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 3,515 3,702 Los Angeles CA Unified School District GO 5.000% 1/1/34 1,385 1,558 Los Angeles CA Unified School District GO 5.000% 1/1/34 1,580 1,778 Los Angeles CA Wastewater System Revenue 5.000% 6/1/20 1,800 2,111 Los Angeles CA Wastewater System Revenue 5.000% 6/1/21 2,000 2,410 Los Angeles CA Wastewater System Revenue 5.000% 6/1/22 2,750 3,385 Los Angeles CA Wastewater System Revenue 5.000% 6/1/23 1,250 1,564 Los Angeles CA Wastewater System Revenue 5.000% 6/1/26 13,045 15,798 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 10,000 12,005 Los Angeles CA Wastewater System Revenue 5.000% 6/1/31 5,420 6,473 Los Angeles CA Wastewater System Revenue 5.000% 6/1/32 10,880 12,928 Los Angeles CA Wastewater System Revenue 5.000% 6/1/33 16,925 20,062 Los Angeles CA Wastewater System Revenue 5.000% 6/1/33 1,500 1,827 Los Angeles County CA Metropolitan Transportation Authority Revenue (Union Station Gateway Project) 5.000% 7/1/25 1,000 1,290 Los Angeles County CA Metropolitan Transportation Authority Revenue (Union Station Gateway Project) 5.000% 7/1/26 2,000 2,550 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 3,250 3,303 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/19 1,600 1,826 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 4,000 4,590 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 3,000 3,634 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 10,000 12,051 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 5,075 6,275 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 10,000 12,028 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,255 1,538 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 9/1/16 (Prere.) 1,940 1,987 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 9/1/16 (Prere.) 17,000 17,409 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/21 1,000 1,201 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/22 1,000 1,220 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/23 1,500 1,808 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/24 1,515 1,820 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/25 1,325 1,596 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/30 2,500 2,964 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 3,000 3,557 Los Angeles County CA Public Works Financing Authority Revenue (Regional Park & Open Space District) 5.250% 10/1/17 (4) 1,000 1,074 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/21 1,670 1,995 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/22 4,555 5,533 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/23 2,105 2,582 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/24 2,215 2,695 Los Angeles County CA Regional Financing Authority Revenue (MonteCedro Inc. Project) 2.500% 11/15/20 1,045 1,047 Los Angeles County CA Regional Financing Authority Revenue (MonteCedro Inc. Project) 3.000% 11/15/20 925 927 Los Angeles County CA Regional Financing Authority Revenue (MonteCedro Inc. Project) 3.000% 11/15/21 2,125 2,130 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/19 730 838 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/20 1,000 1,180 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/29 1,370 1,673 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/30 3,060 3,721 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/31 4,300 5,195 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/32 6,000 7,198 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/33 8,350 9,986 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/34 4,000 4,765 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/35 3,790 4,501 Los Angeles County CA Unified School District GO 5.000% 7/1/21 12,500 15,107 M-S-R California Energy Authority Revenue 7.000% 11/1/34 12,665 18,438 M-S-R California Energy Authority Revenue 7.000% 11/1/34 8,600 12,520 M-S-R California Energy Authority Revenue 7.000% 11/1/34 5,965 8,684 Manteca CA Unified School District GO 5.000% 8/1/18 2,215 2,447 Manteca CA Unified School District GO 5.000% 8/1/19 2,495 2,851 Manteca CA Unified School District GO 5.000% 8/1/20 1,000 1,176 Manteca CA Unified School District GO 5.000% 8/1/21 1,000 1,207 Manteca CA Unified School District GO 5.000% 8/1/22 1,000 1,228 Manteca CA Unified School District GO 5.000% 8/1/23 1,100 1,373 Marin CA Community College District GO 5.000% 8/1/23 550 690 Marin CA Community College District GO 5.000% 8/1/24 445 567 Marin CA Community College District GO 5.000% 8/1/25 550 710 Marin CA Healthcare District GO 5.000% 8/1/28 435 537 Marin CA Healthcare District GO 5.000% 8/1/30 500 609 Marin CA Healthcare District GO 5.000% 8/1/31 1,000 1,210 Marin CA Healthcare District GO 5.000% 8/1/32 1,850 2,222 Marin CA Healthcare District GO 5.000% 8/1/33 1,350 1,619 Marin CA Healthcare District GO 5.000% 8/1/34 1,250 1,492 Marin CA Healthcare District GO 4.000% 8/1/35 1,750 1,909 Marina Coast Water District California Enterprise Revenue 4.000% 6/1/22 1,090 1,259 Marina Coast Water District California Enterprise Revenue COP 5.000% 6/1/16 (Prere.) 3,005 3,042 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/23 1,780 2,057 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/25 2,630 3,018 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/28 1,500 1,697 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/19 445 508 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/20 400 470 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/21 (4) 530 640 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/22 (4) 500 611 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/26 (4) 1,000 1,240 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (4) 1,250 1,536 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (4) 1,070 1,304 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/29 (4) 400 483 Metropolitan Water District of Southern California Revenue 5.000% 7/1/17 25,000 26,548 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 20,000 22,080 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,700 3,271 Metropolitan Water District of Southern California Revenue 5.000% 7/1/23 1,000 1,259 Metropolitan Water District of Southern California Revenue 5.000% 7/1/24 3,500 4,455 Metropolitan Water District of Southern California Revenue 5.000% 7/1/25 3,365 4,334 Metropolitan Water District of Southern California Revenue 5.000% 7/1/26 3,250 4,144 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 13,000 16,320 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 2,120 2,545 Metropolitan Water District of Southern California Revenue 5.000% 10/1/30 3,585 4,283 Metropolitan Water District of Southern California Revenue 5.000% 1/1/31 1,150 1,274 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,250 2,695 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,930 3,304 Metropolitan Water District of Southern California Revenue 5.000% 10/1/31 11,065 13,192 Metropolitan Water District of Southern California Revenue 5.000% 10/1/32 9,965 11,880 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 2,605 2,942 2 Metropolitan Water District of Southern California Revenue TOB VRDO 0.020% 3/7/16 7,000 7,000 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/7/16 15,960 15,960 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 4,405 5,379 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/29 3,015 3,664 Modesto CA Community Facilities District No. 2004-1 Special Tax Revenue (Village One No. 2) 5.000% 9/1/29 1,625 1,848 Modesto CA Community Facilities District No. 2004-1 Special Tax Revenue (Village One No. 2) 5.000% 9/1/30 1,760 1,988 Modesto CA Irrigation District COP 5.000% 10/1/16 (Prere.) 1,155 1,187 Modesto CA Irrigation District COP 5.000% 10/1/16 (Prere.) 1,215 1,249 Modesto CA Irrigation District COP 5.000% 10/1/16 (Prere.) 930 956 Modesto CA Irrigation District COP 5.000% 10/1/21 (2) 1,100 1,128 Modesto CA Irrigation District COP 5.000% 10/1/22 (2) 1,360 1,395 Modesto CA Irrigation District COP 5.000% 10/1/23 (2) 1,430 1,467 Modesto CA Irrigation District COP 5.000% 7/1/27 3,855 4,192 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/21 1,000 1,203 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/22 1,000 1,224 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/29 3,170 3,836 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/31 1,840 2,192 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/31 1,475 1,764 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 3/1/23 1,330 1,612 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 2,550 3,113 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 5,075 5,988 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/29 5,430 6,379 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/31 2,990 3,476 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/32 4,315 4,988 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/33 2,000 2,306 Mount Diablo CA Unified School District GO 4.000% 8/1/16 1,065 1,082 Mount Diablo CA Unified School District GO 5.000% 8/1/17 2,000 2,126 Mount Diablo CA Unified School District GO 5.000% 8/1/18 1,500 1,653 Mount Diablo CA Unified School District GO 5.000% 8/1/19 650 743 Mount Diablo CA Unified School District GO 5.000% 8/1/20 700 824 Mount Diablo CA Unified School District GO 5.000% 8/1/21 765 924 Mount San Antonio CA Community College District GO 0.000% 8/1/25 2,000 1,595 Mount San Antonio CA Community College District GO 0.000% 8/1/28 3,000 2,711 Murrieta Valley CA Unified School District GO 1.500% 9/1/16 (4) 435 438 Murrieta Valley CA Unified School District GO 2.000% 9/1/17 (4) 500 510 Murrieta Valley CA Unified School District GO 3.000% 9/1/18 (4) 500 527 Murrieta Valley CA Unified School District GO 5.000% 9/1/19 (4) 575 657 Murrieta Valley CA Unified School District GO 5.000% 9/1/20 (4) 775 911 Murrieta Valley CA Unified School District GO 4.000% 9/1/21 (4) 250 287 Murrieta Valley CA Unified School District GO 5.000% 9/1/21 (4) 1,605 1,928 Murrieta Valley CA Unified School District GO 4.000% 9/1/22 (4) 320 371 Murrieta Valley CA Unified School District GO 4.000% 9/1/23 (4) 850 987 Murrieta Valley CA Unified School District GO 5.000% 9/1/23 (4) 1,450 1,786 Murrieta Valley CA Unified School District GO 4.000% 9/1/24 (4) 350 408 Murrieta Valley CA Unified School District GO 5.000% 9/1/25 (4) 700 862 Murrieta Valley CA Unified School District GO 5.000% 9/1/25 (4) 1,400 1,723 Murrieta Valley CA Unified School District GO 5.000% 9/1/26 (4) 520 634 Murrieta Valley CA Unified School District GO 5.000% 9/1/26 (4) 1,625 1,983 Murrieta Valley CA Unified School District GO 5.000% 9/1/27 (4) 465 560 Murrieta Valley CA Unified School District GO 5.000% 9/1/28 (4) 300 358 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 5.875% 12/1/21 (Prere.) 5,150 6,520 Newport Mesa CA Unified School District GO 0.000% 8/1/29 4,625 3,130 Newport Mesa CA Unified School District GO 0.000% 8/1/30 3,000 1,939 Newport Mesa CA Unified School District GO 0.000% 8/1/31 1,500 922 Newport Mesa CA Unified School District GO 0.000% 8/1/32 14,000 8,205 Northern California Gas Authority No. 1 Revenue 1.010% 7/1/17 12,660 12,658 Northern California Power Agency Capital Facilities Revenue 5.000% 8/1/20 1,000 1,142 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/16 1,745 1,774 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/17 3,290 3,490 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 3,500 3,970 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/21 2,500 2,821 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/22 3,395 3,808 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/28 5,000 5,993 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/29 3,000 3,580 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/30 1,605 1,888 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/31 1,600 1,882 3 Northern California Transmission Agency Revenue 5.000% 5/1/20 250 293 3 Northern California Transmission Agency Revenue 5.000% 5/1/21 245 294 3 Northern California Transmission Agency Revenue 5.000% 5/1/22 200 245 3 Northern California Transmission Agency Revenue 5.000% 5/1/23 375 466 3 Northern California Transmission Agency Revenue 5.000% 5/1/24 500 630 3 Northern California Transmission Agency Revenue 5.000% 5/1/25 1,895 2,405 3 Northern California Transmission Agency Revenue 5.000% 5/1/27 1,250 1,576 3 Northern California Transmission Agency Revenue 5.000% 5/1/28 1,000 1,248 3 Northern California Transmission Agency Revenue 5.000% 5/1/29 1,500 1,856 3 Northern California Transmission Agency Revenue 5.000% 5/1/30 1,300 1,600 3 Northern California Transmission Agency Revenue 5.000% 5/1/31 1,250 1,527 3 Northern California Transmission Agency Revenue 5.000% 5/1/32 2,500 3,032 3 Northern California Transmission Agency Revenue 5.000% 5/1/33 4,245 5,127 3 Northern California Transmission Agency Revenue 5.000% 5/1/34 3,100 3,729 3 Northern California Transmission Agency Revenue 5.000% 5/1/36 2,500 2,980 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/16 1,450 1,468 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/17 1,650 1,697 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/18 1,860 1,945 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/19 2,085 2,266 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/20 2,340 2,583 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/21 1,220 1,358 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/22 1,360 1,521 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/23 1,500 1,682 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/24 1,660 1,855 Oakland CA GO 5.000% 1/15/23 5,600 6,833 Oakland CA GO 5.000% 1/15/31 3,000 3,413 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/23 (12) 5,000 5,477 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/24 (12) 3,810 4,164 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/25 (12) 5,405 5,894 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/26 (12) 4,190 4,556 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 3,000 3,559 Oakland CA Unified School District GO 5.000% 8/1/17 2,760 2,914 Oakland CA Unified School District GO 5.000% 8/1/18 6,145 6,690 Oakland CA Unified School District GO 5.000% 8/1/19 (4) 13,425 14,242 Oakland CA Unified School District GO 5.000% 8/1/19 6,565 7,345 Oakland CA Unified School District GO 5.000% 8/1/20 2,500 2,864 Oakland CA Unified School District GO 5.000% 8/1/20 5,000 5,727 Oakland CA Unified School District GO 5.000% 8/1/21 1,600 1,867 Oakland CA Unified School District GO 5.000% 8/1/21 (4) 3,000 3,541 Oakland CA Unified School District GO 5.000% 8/1/22 1,300 1,538 Oakland CA Unified School District GO 5.000% 8/1/22 (4) 2,325 2,788 Oakland CA Unified School District GO 5.000% 8/1/23 (14) 3,700 3,925 Oakland CA Unified School District GO 5.500% 8/1/23 1,000 1,215 Oakland CA Unified School District GO 5.000% 8/1/24 1,275 1,537 Oakland CA Unified School District GO 5.000% 8/1/25 (4) 2,100 2,598 Oakland CA Unified School District GO 5.000% 8/1/26 1,035 1,251 Oakland CA Unified School District GO 5.000% 8/1/26 (4) 1,270 1,557 Oakland CA Unified School District GO 5.000% 8/1/27 (4) 1,160 1,409 Oakland CA Unified School District GO 5.000% 8/1/27 1,295 1,552 Oakland CA Unified School District GO 5.000% 8/1/28 (4) 1,230 1,479 Oakland CA Unified School District GO 5.000% 8/1/28 1,000 1,185 Oakland CA Unified School District GO 6.250% 8/1/28 2,000 2,455 Oakland CA Unified School District GO 5.000% 8/1/29 1,000 1,179 Oakland CA Unified School District GO 5.000% 8/1/31 2,350 2,746 Oakland CA Unified School District GO 5.000% 8/1/32 1,515 1,755 Oakland CA Unified School District GO 5.000% 8/1/33 1,245 1,436 Oakland CA Unified School District GO 5.000% 8/1/34 2,500 2,866 Ohlone CA Community College District GO 5.000% 8/1/22 750 921 Ohlone CA Community College District GO 5.000% 8/1/31 1,770 2,059 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/27 1,285 1,583 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/28 1,765 2,155 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/29 2,280 2,770 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/30 1,400 1,691 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/31 2,525 3,035 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/32 2,660 3,181 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/33 2,165 2,583 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/21 1,200 1,416 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/22 1,230 1,461 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/22 1,260 1,510 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/23 1,290 1,543 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/23 1,320 1,589 Orange County CA Sanitation District Wastewater Revenue 5.000% 2/1/30 9,925 12,119 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/22 1,000 1,230 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/27 2,500 2,992 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/28 2,545 3,038 Orange County CA Water District COP 5.000% 8/15/29 6,925 7,860 Orange County CA Water District Revenue 5.000% 8/15/33 8,000 9,600 Otay CA Water District (Capital Project) COP VRDO 0.020% 3/7/16 LOC 8,110 8,110 Palm Springs CA Unified School District GO 5.000% 8/1/28 1,000 1,167 Palm Springs CA Unified School District GO 5.000% 8/1/29 1,500 1,750 Palm Springs CA Unified School District GO 5.000% 8/1/30 1,500 1,732 Palm Springs CA Unified School District GO 5.000% 8/1/31 1,500 1,732 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/19 1,000 1,086 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/20 250 276 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/21 400 446 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/27 1,000 1,123 Palo Alto CA Unified School District GO 0.000% 8/1/24 15,890 13,310 Palomar CA Community College District GO 4.000% 8/1/33 2,140 2,340 Palomar CA Community College District GO 4.000% 8/1/34 2,390 2,601 Palomar Pomerado Health California COP 6.625% 11/1/29 5,000 5,585 Palomar Pomerado Health California GO 5.000% 8/1/20 (2) 710 713 Palomar Pomerado Health California GO 0.000% 8/1/22 (14) 7,055 6,100 Palomar Pomerado Health California GO 0.000% 8/1/24 (12) 5,130 4,067 Palomar Pomerado Health California GO 0.000% 8/1/27 (14) 1,585 1,101 Palomar Pomerado Health California GO 0.000% 8/1/27 (12) 3,095 2,116 Palomar Pomerado Health California GO 5.000% 8/1/32 (14) 11,290 11,840 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 2.000% 8/1/16 830 835 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 4.000% 8/1/17 880 919 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/18 925 1,012 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/19 1,415 1,595 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/20 (4) 1,505 1,747 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/21 (4) 1,455 1,728 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/22 (4) 2,965 3,570 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/23 (4) 2,485 3,026 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 6,050 4,233 Pasadena CA Unified School District GO 5.000% 5/1/30 3,695 4,368 Pasadena CA Unified School District GO 5.000% 5/1/31 1,500 1,766 Pasadena CA Unified School District GO 5.000% 5/1/32 2,000 2,344 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 4.000% 8/1/16 1,330 1,350 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/17 3,045 3,233 3 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 9/1/19 (4) 5,000 5,589 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/20 (2) 2,460 2,192 3 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 9/1/20 (4) 3,000 3,435 3 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 9/1/21 (4) 1,000 1,169 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/25 (2) 2,930 2,071 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/25 (4) 855 1,042 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/26 (4) 900 1,086 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/27 (4) 1,220 1,459 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/28 (4) 1,285 1,524 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/29 (2) 355 209 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/29 (4) 1,350 1,593 Placentia-Yorba Linda CA Unified School District GO 2.000% 10/1/16 (4) 700 707 Placentia-Yorba Linda CA Unified School District GO 2.000% 10/1/17 (4) 250 256 Placentia-Yorba Linda CA Unified School District GO 4.000% 10/1/18 (4) 300 325 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/19 350 400 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/20 500 588 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/20 (4) 325 383 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/21 750 906 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/21 (4) 300 361 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/22 1,315 1,615 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/22 (4) 300 365 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/23 2,540 3,170 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/23 (4) 500 614 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/24 1,000 1,266 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/25 1,775 2,273 Pomona CA Single Family Mortgage Revenue 7.600% 5/1/23 (ETM) 7,635 9,462 Pomona CA Unified School District GO 5.000% 8/1/22 (15) 440 537 Pomona CA Unified School District GO 5.000% 8/1/26 (15) 450 549 Port of Oakland CA Revenue 5.000% 11/1/20 (14) 4,825 5,187 Port of Oakland CA Revenue 5.000% 11/1/26 (14) 9,800 10,463 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/22 2,215 2,703 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 12/15/22 3,535 4,356 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/23 3,325 4,125 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 12/15/26 1,370 1,733 Poway CA Unified School District GO 4.000% 9/1/16 250 254 Poway CA Unified School District GO 0.000% 8/1/17 2,000 1,977 Poway CA Unified School District GO 4.000% 9/1/17 250 261 Poway CA Unified School District GO 0.000% 8/1/18 4,565 4,441 Poway CA Unified School District GO 4.000% 9/1/18 450 481 Poway CA Unified School District GO 0.000% 8/1/19 5,425 5,190 Poway CA Unified School District GO 5.000% 9/1/19 980 1,103 Poway CA Unified School District GO 0.000% 8/1/20 3,280 3,072 Poway CA Unified School District GO 5.000% 9/1/20 610 703 Poway CA Unified School District GO 5.000% 9/1/21 320 376 Poway CA Unified School District GO 5.000% 9/1/22 455 543 Poway CA Unified School District GO 5.000% 9/1/23 1,565 1,848 Poway CA Unified School District GO 5.000% 8/1/26 5,125 6,020 Poway CA Unified School District GO 5.000% 9/1/26 995 1,145 Poway CA Unified School District GO 5.000% 8/1/27 1,625 2,013 Poway CA Unified School District GO 0.000% 8/1/28 9,070 6,146 Poway CA Unified School District GO 5.000% 9/1/29 1,200 1,357 Poway CA Unified School District GO 5.000% 9/1/30 2,555 2,877 Poway CA Unified School District GO 0.000% 8/1/31 1,095 652 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/22 (15) 715 853 Poway CA Unified School District Public Financing Authority Special Tax Revenue 4.000% 9/15/22 435 491 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/23 (15) 1,180 1,421 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/24 (15) 1,000 1,210 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/25 (15) 775 946 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/26 (15) 1,000 1,205 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/26 935 1,100 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/27 1,010 1,180 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/29 1,020 1,177 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/30 1,000 1,139 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/30 1,265 1,458 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/31 1,325 1,516 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/32 995 1,121 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/32 1,445 1,649 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/33 1,555 1,769 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/34 1,650 1,871 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/35 1,750 1,971 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 4.000% 9/1/16 1,210 1,233 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/27 (4) 1,700 2,048 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/28 (4) 2,700 3,233 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/30 (4) 1,500 1,776 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/31 (4) 1,400 1,647 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/32 (4) 1,710 1,999 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 12,000 12,448 Redding CA Joint Powers Financing Authority Electric System Revenue 4.000% 6/1/23 325 373 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/24 300 367 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/25 375 462 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/26 675 827 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/27 1,000 1,210 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/28 1,000 1,202 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/30 775 923 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/32 475 558 Redwood City CA Redevelopment Agency Redevelopment Project Area No. 2 Tax Allocation Revenue 0.000% 7/15/25 (2) 3,350 2,496 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/27 1,000 1,160 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/28 1,000 1,156 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/30 1,000 1,144 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/35 2,300 2,571 Rio Hondo CA Community College District GO 0.000% 8/1/31 2,000 1,173 Riverside CA Community College District GO 0.000% 8/1/27 2,755 1,895 Riverside CA Community College District GO 0.000% 8/1/28 1,650 1,069 Riverside CA Community College District GO 5.000% 8/1/28 3,060 3,775 Riverside CA COP VRDO 0.020% 3/7/16 LOC 11,930 11,930 Riverside CA Electric Revenue 5.000% 10/1/24 (4) 1,000 1,109 Riverside CA Electric Revenue 5.000% 10/1/25 (4) 2,000 2,215 Riverside CA Electric Revenue 5.000% 10/1/26 (4) 2,500 2,767 Riverside CA Electric Revenue 5.000% 10/1/27 (4) 3,570 3,951 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/29 1,265 1,498 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/31 1,045 1,221 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/31 (4) 2,930 3,458 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/32 (4) 3,075 3,598 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/33 1,055 1,222 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/33 (4) 1,230 1,431 Riverside CA Sewer Revenue 5.000% 8/1/20 1,635 1,913 Riverside CA Sewer Revenue 5.000% 8/1/21 2,000 2,397 Riverside CA Sewer Revenue 5.000% 8/1/22 2,160 2,630 Riverside CA Sewer Revenue 5.000% 8/1/23 3,750 4,605 Riverside CA Sewer Revenue 5.000% 8/1/24 2,000 2,475 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/19 1,220 1,373 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/20 1,280 1,475 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/23 1,410 1,665 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/25 1,555 1,802 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/26 1,615 1,859 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/27 1,710 1,955 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/19 3,660 4,123 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/22 1,800 2,167 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/23 2,000 2,435 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/24 1,600 1,953 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/30 9,885 11,655 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/32 10,620 12,421 Riverside County CA Public Financing Authority Tax Allocation Revenue 3.000% 9/1/17 1,635 1,693 Riverside County CA Public Financing Authority Tax Allocation Revenue 4.000% 9/1/18 2,460 2,654 Riverside County CA Public Financing Authority Tax Allocation Revenue 4.000% 9/1/19 2,560 2,818 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/20 2,665 3,096 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/21 (4) 2,550 3,038 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/22 (4) 1,830 2,211 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/23 (4) 2,445 2,979 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 3.000% 10/1/16 (4) 300 304 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 4.000% 10/1/17 (4) 375 394 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 4.000% 10/1/18 (4) 500 538 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/19 (4) 1,000 1,133 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/21 (4) 1,150 1,362 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/22 (4) 1,320 1,584 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/23 (4) 1,905 2,306 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/24 (4) 2,005 2,445 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/25 (4) 1,440 1,771 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (4) 1,160 1,398 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/30 3,000 3,662 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/31 4,000 4,853 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/32 3,000 3,619 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/33 2,000 2,402 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.010% 3/7/16 39,135 39,135 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/22 2,500 2,038 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/23 3,630 2,811 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/24 6,985 5,167 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/31 5,000 2,648 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/32 4,000 2,025 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/33 5,500 2,653 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/34 3,500 1,585 Rocklin CA Unified School District GO 0.000% 8/1/23 (14) 7,030 6,036 Rocklin CA Unified School District GO 0.000% 8/1/24 (14) 2,965 2,467 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/30 750 886 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/30 6,120 6,871 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/31 515 604 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/32 1,290 1,504 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/33 1,000 1,163 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/34 2,000 2,320 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 4,205 4,474 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/19 10,000 10,871 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 2,160 2,390 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/24 600 693 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/27 200 234 Roseville CA Special Tax Revenue 5.000% 9/1/20 1,055 1,209 Roseville CA Special Tax Revenue 5.000% 9/1/21 500 585 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/22 (15) 445 543 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/24 (15) 300 374 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/26 (15) 280 340 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/27 (15) 425 511 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/28 (15) 250 298 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/29 (15) 500 594 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/31 (15) 1,160 1,359 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/33 (15) 1,280 1,488 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/34 (15) 1,340 1,556 Sacramento CA City Financing Authority Revenue 5.000% 12/1/19 3,990 4,581 Sacramento CA City Financing Authority Revenue 4.000% 12/1/20 3,700 4,186 Sacramento CA City Financing Authority Revenue 5.000% 12/1/20 2,000 2,355 Sacramento CA City Financing Authority Revenue 5.000% 12/1/32 (15) 1,200 1,417 Sacramento CA City Financing Authority Revenue 5.000% 12/1/33 (15) 1,725 2,032 Sacramento CA City Unified School District GO 5.000% 7/1/20 (4) 500 586 Sacramento CA City Unified School District GO 5.000% 7/1/21 (4) 400 480 Sacramento CA City Unified School District GO 5.000% 7/1/22 (4) 700 857 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/17 1,250 1,325 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/18 725 798 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/19 1,155 1,313 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/20 1,250 1,474 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/21 1,000 1,210 Sacramento CA Financing Authority Lease Revenue 4.000% 12/1/18 3,660 3,974 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/18 2,000 2,226 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/20 1,405 1,653 Sacramento CA Municipal Utility District Financing Authority Revenue (Cosumnes Project) 4.750% 7/1/16 (Prere.) 1,500 1,523 Sacramento CA Municipal Utility District Financing Authority Revenue (Cosumnes Project) 5.000% 7/1/16 (Prere.) 7,710 7,836 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/16 (Prere.) 4,000 4,065 Sacramento CA Municipal Utility District Revenue 5.250% 7/1/24 (2) 10,085 12,520 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 (4) 7,550 8,360 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 (4) 15,275 16,902 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 5,455 6,705 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 (4) 5,000 5,525 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 4,905 6,033 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/28 2,000 2,436 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/30 6,435 7,708 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/7/16 LOC 1,300 1,300 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/7/16 LOC 1,400 1,400 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/22 1,085 1,244 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/28 2,500 2,846 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/29 2,635 2,996 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/30 2,975 3,382 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/31 3,125 3,553 Sacramento CA Transportation Authority Sales Tax Revenue 5.000% 10/1/21 2,300 2,784 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/7/16 19,200 19,200 Sacramento CA Unified School District GO 2.000% 8/1/18 (4) 1,545 1,591 Sacramento CA Unified School District GO 3.000% 8/1/19 (4) 1,215 1,300 Sacramento CA Unified School District GO 3.000% 8/1/20 (4) 1,000 1,084 Sacramento CA Unified School District GO 4.000% 8/1/21 (4) 1,000 1,146 Sacramento CA Unified School District GO 4.000% 8/1/22 (4) 750 868 Sacramento CA Unified School District GO 5.000% 8/1/23 (4) 1,105 1,359 Sacramento CA Water Revenue 5.000% 9/1/27 3,210 3,834 Sacramento County CA Airport Revenue 5.000% 7/1/23 (4) 2,000 2,195 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 1,785 1,956 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 2,500 2,742 Sacramento County CA Airport Revenue 5.000% 7/1/28 1,250 1,432 Sacramento County CA Airport Revenue 5.000% 7/1/30 5,240 6,008 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 7,030 7,117 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,495 5,563 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 1,850 1,873 San Bernardino CA City Unified School District GO 5.000% 8/1/18 2,350 2,586 San Bernardino CA City Unified School District GO 5.000% 8/1/20 (4) 765 897 San Bernardino CA City Unified School District GO 5.000% 8/1/21 (4) 1,230 1,475 San Bernardino CA City Unified School District GO 5.000% 8/1/22 (4) 1,500 1,829 San Bernardino CA City Unified School District GO 5.000% 8/1/23 (4) 1,100 1,355 San Bernardino CA City Unified School District GO 5.000% 8/1/24 (4) 1,400 1,715 San Bernardino CA Community College District GO 5.000% 8/1/16 (Prere.) 12,000 12,239 San Bernardino CA Community College District GO 5.000% 8/1/24 4,375 5,451 San Bernardino CA Community College District GO 5.000% 8/1/25 4,550 5,629 San Bernardino CA Community College District GO 5.000% 8/1/26 4,150 5,092 San Bernardino CA Community College District GO 0.000% 8/1/29 1,000 615 San Bernardino CA Community College District GO 5.000% 8/1/29 5,000 6,133 San Bernardino CA Community College District GO 0.000% 8/1/30 1,100 634 San Bernardino CA Community College District GO 0.000% 8/1/31 1,000 544 San Bernardino CA Community College District GO 5.000% 8/1/31 8,370 10,125 San Bernardino CA Community College District GO 0.000% 8/1/32 1,100 562 San Bernardino CA Community College District GO 0.000% 8/1/33 1,165 561 San Bernardino County CA Medical Center COP 5.500% 8/1/17 (14) 1,530 1,585 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 1,670 1,743 San Bernardino County CA Medical Center COP 5.500% 8/1/22 (14) 8,940 10,387 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 3,355 3,949 San Diego CA Community College District GO 5.000% 8/1/28 4,000 4,843 San Diego CA Community College District GO 5.000% 8/1/29 5,000 5,931 San Diego CA Community College District GO 5.000% 8/1/30 1,250 1,518 San Diego CA Community College District GO 5.000% 8/1/30 8,670 10,254 San Diego CA Community College District GO 5.000% 8/1/30 9,830 11,466 San Diego CA Community College District GO 5.000% 8/1/31 1,000 1,207 San Diego CA Community College District GO 5.000% 8/1/31 3,380 3,931 San Diego CA Community College District GO 5.000% 8/1/32 2,150 2,581 San Diego CA Community College District GO 5.000% 8/1/32 (4) 6,100 6,451 San Diego CA Community College District GO 5.000% 8/1/32 2,000 2,322 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/17 500 523 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/18 3,260 3,493 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 5.000% 9/1/20 3,465 3,994 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/19 (Prere.) 3,000 3,404 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/19 (Prere.) 6,000 6,807 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/19 (Prere.) 2,000 2,285 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/23 10,000 12,506 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/27 5,000 5,893 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 1,825 2,063 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/27 4,215 4,802 San Diego CA Public Facilities Financing Authority Water Revenue 5.125% 8/1/28 5,000 5,711 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 5,355 6,269 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/30 2,000 2,389 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/32 4,190 4,985 2 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.020% 3/7/16 9,900 9,900 San Diego CA Redevelopment Agency Tax Allocation 4.000% 9/1/18 2,950 3,195 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/19 1,000 1,145 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/20 1,000 1,179 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/21 2,000 2,417 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/22 1,000 1,228 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/23 1,000 1,245 San Diego CA Unified School District GO 3.000% 7/1/17 9,500 9,824 San Diego CA Unified School District GO 0.000% 7/1/18 (14) 9,500 9,266 San Diego CA Unified School District GO 5.500% 7/1/20 (4) 9,490 11,361 San Diego CA Unified School District GO 5.000% 7/1/21 15,000 18,112 San Diego CA Unified School District GO 5.000% 7/1/22 1,500 1,847 San Diego CA Unified School District GO 5.500% 7/1/22 (4) 12,790 16,160 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 1,000 1,336 San Diego CA Unified School District GO 0.000% 7/1/26 8,425 6,437 San Diego CA Unified School District GO 5.000% 7/1/26 20,000 25,420 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 20,885 27,601 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 7,490 9,899 San Diego CA Unified School District GO 0.000% 7/1/27 8,500 6,160 San Diego CA Unified School District GO 0.000% 7/1/28 8,000 5,577 San Diego CA Unified School District GO 5.000% 7/1/28 700 868 San Diego CA Unified School District GO 0.000% 7/1/29 3,250 2,150 San Diego CA Unified School District GO 5.000% 7/1/29 750 924 San Diego CA Unified School District GO 0.000% 7/1/30 9,985 6,316 San Diego CA Unified School District GO 0.000% 7/1/30 2,500 1,581 San Diego CA Unified School District GO 5.000% 7/1/31 1,200 1,457 San Diego CA Unified School District GO 4.000% 7/1/32 1,000 1,109 San Diego CA Unified School District GO 4.000% 7/1/33 2,000 2,210 San Diego CA Unified School District GO 4.000% 7/1/34 3,000 3,299 San Diego CA Unified School District GO 4.000% 7/1/35 3,500 3,837 San Diego County CA COP 5.000% 10/15/24 2,115 2,683 San Diego County CA COP 5.000% 10/15/25 5,225 6,575 San Diego County CA COP 5.000% 10/15/26 2,590 3,254 San Diego County CA COP 5.000% 10/15/27 2,000 2,487 San Diego County CA COP 5.000% 10/15/28 1,400 1,723 San Diego County CA COP 5.000% 10/15/29 2,000 2,450 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 3.000% 11/1/16 2,195 2,233 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 4.000% 11/1/17 510 537 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/18 460 509 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/19 480 546 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/22 425 515 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 4.000% 11/1/23 950 1,090 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/24 750 919 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/26 1,145 1,395 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/28 1,450 1,741 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/30 1,205 1,430 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/23 3,900 4,554 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/25 9,000 10,442 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 6,000 6,943 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,000 3,467 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/19 (Prere.) 4,820 5,403 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/19 (Prere.) 2,420 2,713 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/19 (Prere.) 4,285 4,803 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.250% 2/1/19 (Prere.) 1,140 1,286 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.500% 2/1/19 (Prere.) 5,780 6,562 2 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) TOB VRDO 0.020% 3/7/16 7,500 7,500 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.010% 3/7/16 2,000 2,000 San Diego County CA Water Authority Financing Agency Water Revenue 5.000% 5/1/27 2,000 2,297 San Diego County CA Water Authority Revenue 5.000% 5/1/30 5,000 5,781 San Diego County CA Water Authority Revenue COP 5.250% 5/1/21 (14) 6,725 8,111 San Diego County CA Water Authority Revenue COP 5.250% 5/1/22 (14) 7,075 8,716 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.010% 3/7/16 6,100 6,100 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.020% 3/7/16 6,310 6,310 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/17 (Prere.) 15,500 16,472 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/17 (Prere.) 10,000 10,627 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/28 1,685 2,116 San Francisco CA Bay Area Rapid Transit District GO 4.000% 8/1/34 6,580 7,264 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 4.000% 7/1/18 3,000 3,242 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/20 1,040 1,227 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 9,560 11,164 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 1,070 1,318 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/27 5,350 6,771 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/28 2,500 3,141 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/29 2,555 3,072 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 2,800 3,315 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/31 2,215 2,723 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/32 1,625 1,984 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/33 1,500 1,823 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/23 2,220 2,725 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/23 4,070 4,997 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/24 2,335 2,860 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/24 4,270 5,230 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/25 2,450 2,986 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/25 4,485 5,467 San Francisco CA City & County COP 4.000% 9/1/30 5,215 5,717 San Francisco CA City & County COP 4.000% 9/1/31 5,100 5,548 San Francisco CA City & County COP 4.000% 9/1/32 5,680 6,135 San Francisco CA City & County COP 4.000% 9/1/35 5,170 5,529 San Francisco CA City & County GO 5.000% 6/15/17 10,000 10,599 San Francisco CA City & County GO 5.000% 6/15/19 1,045 1,192 San Francisco CA City & County GO 5.000% 6/15/20 500 588 San Francisco CA City & County GO 5.000% 6/15/21 7,450 9,003 San Francisco CA City & County GO 5.000% 6/15/22 2,595 3,178 San Francisco CA City & County GO 5.000% 6/15/23 4,000 4,892 San Francisco CA City & County GO 5.000% 6/15/26 3,995 4,915 San Francisco CA City & County GO 5.000% 6/15/27 5,785 7,086 San Francisco CA City & County GO 4.000% 6/15/28 4,190 4,726 San Francisco CA City & County GO 4.000% 6/15/29 4,545 5,090 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 2,000 2,191 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 (4) 1,000 1,096 San Francisco CA City & County International Airport Revenue 5.250% 5/1/18 (Prere.) 22,000 24,176 San Francisco CA City & County International Airport Revenue 5.250% 5/1/20 (14) 5,000 5,892 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,846 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,995 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 6,000 7,347 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 5,000 5,841 San Francisco CA City & County International Airport Revenue 4.000% 5/1/23 7,400 8,645 San Francisco CA City & County International Airport Revenue 5.000% 5/1/23 5,000 6,203 San Francisco CA City & County International Airport Revenue 4.000% 5/1/24 5,750 6,752 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 (14) 10,000 10,084 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 1,800 2,261 San Francisco CA City & County International Airport Revenue 4.000% 5/1/25 3,625 4,264 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 (14) 2,000 2,017 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 2,050 2,598 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 (14) 13,075 13,185 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 7,500 9,067 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 2,855 3,391 San Francisco CA City & County International Airport Revenue 4.900% 5/1/29 8,625 9,772 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,940 6,821 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 6,230 7,154 San Francisco CA City & County International Airport Revenue VRDO 0.010% 3/7/16 LOC 1,200 1,200 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/30 13,170 15,775 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 5/1/16 (Prere.) 500 504 San Francisco CA City & County Public Utilities Commission Water Revenue 3.000% 11/1/18 1,400 1,488 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 1,000 1,157 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 440 507 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/20 2,000 2,385 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/21 1,100 1,344 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/22 900 1,124 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/23 4,175 5,285 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/24 4,500 5,759 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/25 6,000 7,652 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/26 2,555 2,938 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/27 7,755 9,636 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/27 1,000 1,245 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/28 10,235 12,433 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/28 5,355 6,607 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/28 1,000 1,147 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 2,960 3,390 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 10,000 11,453 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 11,000 13,233 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 6,530 7,847 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 12,685 15,565 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 2,705 3,083 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 10,335 12,273 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/31 14,015 16,720 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 5,730 6,827 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,000 1,217 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 2,625 3,157 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 9,000 10,660 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 5,000 5,903 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/30 525 588 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/33 680 751 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/17 100 106 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/19 220 247 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/20 130 149 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/21 160 186 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/22 125 147 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/23 120 142 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/24 135 161 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/25 240 284 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/27 140 163 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/29 460 530 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/31 400 459 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/32 525 598 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/34 225 254 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 5.000% 8/1/21 2,000 2,396 San Francisco CA City & County Unified School District GO 5.000% 6/15/24 1,080 1,374 San Francisco CA City & County Unified School District GO 5.000% 6/15/27 6,445 7,937 San Francisco CA City & County Unified School District GO 5.000% 6/15/28 10,170 12,406 San Francisco CA City & County Unified School District GO 4.000% 6/15/30 2,470 2,610 San Francisco CA City & County Unified School District GO 5.000% 6/15/31 7,965 9,101 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 5,300 5,642 San Francisco CA Community College District GO 3.000% 6/15/17 11,380 11,753 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/29 1,585 1,892 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/32 2,170 2,552 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/33 3,025 3,549 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/34 1,640 1,940 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/26 (4) 15,500 9,642 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/27 (4) 15,500 9,079 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/17 1,500 1,557 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/23 (ETM) 16,000 14,338 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 7,000 5,222 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/25 (ETM) 14,750 12,512 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/29 4,375 4,884 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/34 2,435 2,711 San Jose CA Airport Revenue 5.000% 3/1/24 (2) 2,035 2,128 San Jose CA Airport Revenue 5.000% 3/1/25 (2) 3,385 3,538 San Jose CA Airport Revenue 5.000% 3/1/26 (2) 3,850 4,020 San Jose CA Airport Revenue 5.000% 3/1/26 4,610 5,410 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (14) 1,150 1,169 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 8,000 8,463 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 1,270 1,446 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 (2) 2,495 2,639 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/22 (2) 5,100 5,382 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.250% 8/1/23 (10) 50 52 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 1,140 1,301 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 16,360 17,370 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/25 (14) 11,505 12,205 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.125% 8/1/25 570 651 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/26 800 893 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/29 1,355 1,554 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 5.000% 8/1/16 (2) 1,000 1,018 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 5.000% 8/1/17 (14) 600 602 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 4.500% 8/1/21 (2) 1,000 1,047 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.125% 5/1/31 5,000 5,962 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/19 1,000 1,147 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/20 1,000 1,183 San Juan CA Unified School District GO 0.000% 8/1/25 (4) 10,000 8,013 San Juan CA Unified School District GO 0.000% 8/1/26 (4) 12,215 9,433 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/24 (15) 855 1,009 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/25 (15) 970 1,136 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/26 (15) 500 581 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/27 (15) 1,070 1,234 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/28 (15) 600 687 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/33 (15) 2,790 3,165 San Marcos CA Unified School District GO 0.000% 8/1/25 2,300 1,824 San Marcos CA Unified School District GO 0.000% 8/1/30 2,000 1,179 San Marcos CA Unified School District GO 0.000% 8/1/31 2,000 1,107 San Marcos CA Unified School District GO 0.000% 8/1/32 2,500 1,324 San Mateo CA Union High School District GO 0.000% 9/1/24 5,390 4,413 San Mateo CA Union High School District GO 5.000% 9/1/30 2,600 3,163 San Mateo CA Union High School District GO 5.000% 9/1/31 1,440 1,741 San Mateo CA Union High School District GO 4.000% 9/1/32 3,155 3,502 San Mateo County CA Community College District GO 5.000% 9/1/16 (Prere.) 3,170 3,247 San Mateo County CA Community College District GO 0.000% 9/1/21 (14) 4,645 4,334 San Mateo County CA Community College District GO 0.000% 9/1/22 (14) 5,675 5,134 San Mateo County CA Community College District GO 0.000% 9/1/24 (14) 2,825 2,387 San Mateo County CA Community College District GO 0.000% 9/1/25 (14) 4,000 3,283 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/23 1,000 1,241 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/27 2,000 2,446 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/18 2,110 2,279 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/18 (Prere.) 2,455 2,683 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/18 (Prere.) 2,000 2,215 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/19 3,250 3,601 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/20 3,095 3,503 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/21 1,000 1,152 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/22 1,245 1,527 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/23 1,505 1,870 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/33 5,000 5,476 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/20 770 872 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/20 750 884 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/21 1,000 1,211 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/22 600 703 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/22 750 930 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/23 1,520 1,796 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/23 840 1,057 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/24 750 890 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/24 1,200 1,530 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/25 1,200 1,550 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/31 1,365 1,676 3 San Mateo-Foster City CA School District GO 4.000% 8/1/19 1,000 1,110 3 San Mateo-Foster City CA School District GO 4.000% 8/1/34 1,580 1,733 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 6/15/18 (4) 925 992 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/22 (4) 1,000 1,212 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/23 (4) 1,200 1,469 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/27 (4) 1,770 2,120 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/28 (4) 1,860 2,211 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/30 (4) 2,275 2,672 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/25 (15) 1,520 1,873 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/26 (15) 1,595 1,937 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/27 (15) 1,670 2,009 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/28 (15) 1,760 2,100 San Ramon Valley CA Unified School District GO 4.000% 8/1/32 2,000 2,199 Santa Ana CA Community Redevelopment Agency Tax Allocation Revenue (South Main Street) 5.000% 9/1/18 (14) 2,685 2,696 Santa Ana CA Unified School District GO 0.000% 8/1/31 (14) 3,775 2,214 Santa Clara CA Electric Revenue 5.000% 7/1/30 1,000 1,121 Santa Clara CA Electric Revenue 5.250% 7/1/32 2,500 2,819 Santa Clara CA Unified School District GO 5.000% 7/1/21 2,290 2,768 Santa Clara CA Unified School District GO 5.000% 7/1/22 2,060 2,540 Santa Clara CA Unified School District GO 5.000% 7/1/23 2,185 2,739 Santa Clara CA Unified School District GO 5.000% 7/1/25 3,120 3,934 Santa Clara CA Unified School District GO 5.000% 7/1/25 3,595 4,533 Santa Clara CA Unified School District GO 5.000% 7/1/28 3,775 4,368 Santa Clara CA Unified School District GO 5.000% 7/1/29 4,115 4,737 Santa Clara CA Unified School District GO 5.000% 7/1/30 4,405 5,070 Santa Clara CA Unified School District GO 5.000% 7/1/31 4,715 5,427 Santa Clara County CA East Side Union High School District GO 5.000% 8/1/17 5,410 5,756 Santa Clara County CA East Side Union High School District GO 5.000% 8/1/18 5,690 6,286 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/17 11,540 12,398 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/20 4,140 4,823 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/21 5,770 6,894 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/22 6,060 7,382 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/28 10,000 10,875 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.250% 5/15/36 7,000 7,581 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.010% 3/7/16 32,500 32,500 Santa Clara County CA GO 5.000% 8/1/28 8,830 10,768 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/17 (Prere.) 4,000 4,201 Santa Clarita CA Community College District GO 0.000% 8/1/29 (4) 2,480 1,637 Santa Clarita CA Community College District GO 5.000% 8/1/32 5,450 6,447 Santa Monica CA Community College District GO 0.000% 8/1/24 4,500 3,769 Santa Monica CA Community College District GO 0.000% 8/1/26 11,025 8,611 Santa Monica CA Community College District GO 4.000% 8/1/30 2,000 2,227 Santa Monica CA Community College District GO 4.000% 8/1/32 2,565 2,811 Santa Monica CA Community College District GO 4.000% 8/1/33 3,510 3,832 Santa Monica-Malibu CA Unified School District GO 4.000% 8/1/31 1,600 1,790 Santa Monica-Malibu CA Unified School District GO 4.000% 8/1/33 1,150 1,269 Santa Rosa CA Elementary School District GO 3.000% 5/1/16 715 719 Santa Rosa CA High School District GO 3.000% 5/1/17 1,110 1,143 Santa Rosa CA High School District GO 4.000% 5/1/18 2,230 2,393 Santa Rosa CA High School District GO 5.000% 5/1/19 2,040 2,312 Santa Rosa CA High School District GO 5.000% 5/1/20 1,150 1,343 Santa Rosa CA Wastewater Revenue 0.000% 9/1/28 (4) 11,095 7,561 Santa Rosa CA Wastewater Revenue 5.000% 9/1/29 2,870 3,420 Santa Rosa CA Wastewater Revenue 5.000% 9/1/30 3,055 3,627 Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,425 1,679 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 3.000% 10/1/16 1,860 1,889 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 3.000% 10/1/17 1,915 1,983 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 10/1/18 1,960 2,111 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/19 2,040 2,315 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/20 (15) 2,120 2,486 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/20 350 415 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/21 725 882 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/24 1,000 1,278 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/28 1,000 1,258 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/35 1,000 1,207 Simi Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,030 2,290 Simi Valley CA Unified School District GO 0.000% 8/1/27 (4) 2,900 2,063 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/29 2,125 2,395 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 2,665 2,960 Solano County CA COP 5.000% 11/1/17 (14) 4,110 4,405 Solano County CA COP 5.000% 11/1/18 (14) 3,810 4,087 Solano County CA COP 5.000% 11/1/19 (14) 3,995 4,283 Solano County CA COP 5.000% 11/1/20 (14) 4,195 4,498 Solano County CA COP 5.000% 11/1/21 (14) 4,405 4,713 Sonoma County CA Sales Tax Revenue 5.000% 9/1/17 (Prere.) 6,365 6,797 Sonoma County CA Transportation Authority Sales Tax Revenue 5.000% 12/1/20 1,405 1,676 Sonoma County CA Transportation Authority Sales Tax Revenue 5.000% 12/1/22 2,480 3,091 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/23 1,000 1,180 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/25 1,250 1,468 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 (14) 9,255 9,434 Southern California Public Power Authority Revenue 5.000% 7/1/25 6,735 8,565 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,643 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,816 Southern California Public Power Authority Revenue 5.000% 7/1/30 10,750 12,320 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/23 4,175 4,792 Southern California Public Power Authority Revenue (Canyon Power Project) 5.250% 7/1/27 6,950 8,011 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/28 3,500 4,075 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/29 2,500 2,908 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/30 2,500 2,865 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/28 5,000 5,736 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/29 5,000 5,733 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/16 550 565 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/18 1,040 1,136 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/23 5,270 6,288 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/24 5,000 5,958 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/25 7,000 8,411 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/26 3,500 4,232 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/28 2,000 2,356 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 4,425 5,249 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,629 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/19 1,000 1,146 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/20 1,000 1,183 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/22 900 1,117 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/23 1,300 1,638 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/24 700 892 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/25 805 1,039 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/26 725 923 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/27 1,315 1,656 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/29 1,500 1,863 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/30 1,120 1,380 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/31 1,470 1,798 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/32 2,410 2,926 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/33 2,325 2,810 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/34 3,400 4,094 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/35 2,840 3,414 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/36 3,000 3,593 Southwestern California Community College District GO 0.000% 8/1/24 750 618 Southwestern California Community College District GO 0.000% 8/1/25 1,090 855 Southwestern California Community College District GO 0.000% 8/1/26 2,000 1,476 Southwestern California Community College District GO 0.000% 8/1/27 2,000 1,387 Southwestern California Community College District GO 0.000% 8/1/28 2,535 1,654 St. Helena CA Unified School District GO 0.000% 8/1/27 4,550 3,894 State Center California Community College District GO 5.000% 8/1/17 (Prere.) 5,880 6,259 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/22 (15) 1,000 1,211 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/23 (15) 1,000 1,222 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/24 (15) 1,000 1,233 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/25 (15) 1,250 1,525 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/26 (15) 1,375 1,655 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/27 (15) 1,250 1,492 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.125% 10/1/35 1,000 1,235 Stockton CA Unified School District GO 3.000% 8/1/17 700 724 Stockton CA Unified School District GO 4.000% 8/1/18 2,500 2,693 Stockton CA Unified School District GO 4.000% 8/1/19 3,470 3,824 Stockton CA Unified School District GO 5.000% 8/1/20 930 1,084 Stockton CA Unified School District GO 5.000% 8/1/21 2,185 2,601 Stockton CA Unified School District GO 5.000% 8/1/22 2,650 3,204 Stockton CA Unified School District GO 5.000% 7/1/23 (4) 1,110 1,346 Stockton CA Unified School District GO 5.000% 8/1/23 2,055 2,506 Stockton CA Unified School District GO 5.000% 7/1/24 (4) 1,350 1,625 Stockton CA Unified School District GO 5.000% 8/1/28 (15) 1,000 1,191 Stockton CA Unified School District GO 5.000% 8/1/29 (15) 600 711 Stockton CA Unified School District GO 4.000% 8/1/30 (4) 1,960 2,145 Stockton CA Unified School District GO 5.000% 8/1/30 (15) 1,555 1,830 Stockton CA Unified School District GO 5.000% 8/1/31 (15) 1,875 2,192 Stockton CA Unified School District GO 5.000% 8/1/32 (15) 2,060 2,393 Stockton CA Unified School District GO 5.000% 8/1/33 (15) 2,250 2,608 Stockton CA Unified School District GO 5.000% 8/1/34 (15) 2,105 2,438 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/23 (15) 1,015 1,242 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/25 (15) 1,000 1,221 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/26 (15) 1,200 1,447 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (15) 1,245 1,488 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,280 1,518 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/29 (15) 2,255 2,662 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/30 (15) 1,000 1,172 Sweetwater CA Unified School District GO 5.000% 8/1/23 (15) 1,000 1,232 Sweetwater CA Unified School District GO 5.000% 8/1/24 (15) 1,000 1,245 Sweetwater CA Unified School District GO 5.000% 8/1/27 (15) 7,000 8,426 Sweetwater CA Unified School District GO 5.000% 8/1/28 (15) 8,000 9,570 2 Sweetwater CA Unified School District GO TOB VRDO 0.030% 3/7/16 (13) 3,300 3,300 Temecula Valley CA Unified School District GO 0.000% 8/1/32 2,000 1,865 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 3.000% 8/1/17 275 284 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 4.000% 8/1/18 350 377 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/19 250 284 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/20 250 292 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/21 900 1,076 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/23 (4) 400 493 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/24 (4) 400 498 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/25 (4) 960 1,195 Tuolumne CA Wind Project Authority Revenue 5.250% 1/1/24 5,115 5,722 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 2,100 2,372 Turlock CA Irrigation District Revenue 5.000% 1/1/21 3,805 4,392 Turlock CA Irrigation District Revenue 5.000% 1/1/22 5,415 6,238 Turlock CA Irrigation District Revenue 5.000% 1/1/28 7,020 8,063 Turlock CA Irrigation District Revenue 5.000% 1/1/29 6,400 7,351 Turlock CA Irrigation District Revenue 5.000% 1/1/30 7,770 8,801 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/22 1,390 1,651 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/23 750 903 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/24 760 915 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/25 2,820 3,406 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/26 2,300 2,751 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/27 3,915 4,638 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/28 3,000 3,527 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/29 3,640 4,259 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/30 3,500 4,065 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/30 1,000 1,208 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/31 1,820 2,185 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/32 1,360 1,624 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/33 3,000 3,571 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/35 1,250 1,476 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/36 1,000 1,177 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/1/16 4,950 4,950 University of California Regents Medical Center Revenue 5.000% 5/15/19 (14) 5,075 5,127 University of California Regents Medical Center Revenue 5.000% 5/15/20 (14) 5,065 5,117 University of California Regents Medical Center Revenue 5.000% 5/15/25 19,385 19,772 University of California Regents Medical Center Revenue 5.000% 5/15/26 10,095 10,295 University of California Regents Medical Center Revenue 5.000% 5/15/32 14,940 17,572 University of California Regents Medical Center Revenue 5.000% 5/15/33 5,000 5,864 University of California Revenue 5.000% 5/15/16 (Prere.) 10,000 10,202 University of California Revenue 5.000% 5/15/17 4,000 4,224 University of California Revenue 5.000% 5/15/18 3,000 3,294 University of California Revenue 5.000% 5/15/19 5,250 5,970 University of California Revenue 5.000% 5/15/19 15,815 17,963 University of California Revenue 5.750% 5/15/19 (Prere.) 3,000 3,475 University of California Revenue 5.000% 5/15/20 4,360 5,118 University of California Revenue 5.000% 5/15/20 8,250 9,665 University of California Revenue 5.000% 5/15/21 3,000 3,623 University of California Revenue 5.000% 5/15/22 5,420 6,507 University of California Revenue 5.000% 5/15/22 9,000 11,094 University of California Revenue 5.000% 5/15/22 3,500 4,314 University of California Revenue 5.000% 5/15/23 1,865 2,330 University of California Revenue 5.000% 5/15/24 5,000 6,320 University of California Revenue 5.000% 5/15/25 2,400 3,071 University of California Revenue 5.000% 5/15/25 9,030 11,555 University of California Revenue 5.000% 5/15/27 10,900 12,860 University of California Revenue 5.000% 5/15/27 7,000 8,739 University of California Revenue 5.000% 5/15/28 11,680 13,705 University of California Revenue 5.000% 5/15/28 9,075 11,247 University of California Revenue 5.000% 5/15/28 7,080 8,748 University of California Revenue 5.000% 5/15/30 1,400 1,677 University of California Revenue 5.000% 5/15/31 2,290 2,773 University of California Revenue 5.000% 5/15/32 14,020 16,563 University of California Revenue 5.250% 5/15/32 5,000 6,102 University of California Revenue 5.000% 5/15/33 10,110 11,921 University of California Revenue 5.000% 5/15/33 15,240 17,970 University of California Revenue 5.000% 5/15/33 6,995 8,394 University of California Revenue 5.000% 5/15/34 15,900 18,691 University of California Revenue PUT 5.000% 5/15/23 47,295 58,602 2 University of California Revenue TOB VRDO 0.020% 3/7/16 7,030 7,030 University of California Revenue VRDO 0.010% 3/7/16 7,000 7,000 University of California Revenue VRDO 0.010% 3/7/16 34,300 34,300 University of California Revenue VRDO 0.010% 3/7/16 10,400 10,400 Upland CA Community Facilities District No. 2003-2 Improvement Area No. 1 Special Tax Revenue 5.000% 9/1/31 1,110 1,247 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/22 600 723 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 575 699 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 1,325 1,617 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 1,390 1,681 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 1,460 1,741 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/27 1,200 1,419 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,200 1,405 Ventura County CA Community College District GO 5.000% 8/1/25 1,915 2,318 Ventura County CA Community College District GO 5.000% 8/1/27 2,205 2,658 Ventura County CA Community College District GO 0.000% 8/1/28 15,000 10,429 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/24 1,200 1,466 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/29 1,000 1,201 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/32 2,000 2,371 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/33 1,250 1,474 Vista CA Joint Powers Financing Authority Revenue 4.000% 5/1/18 300 321 Vista CA Joint Powers Financing Authority Revenue 5.000% 5/1/20 500 580 Vista CA Joint Powers Financing Authority Revenue 5.000% 5/1/21 325 386 Vista CA Joint Powers Financing Authority Revenue 5.000% 5/1/22 400 485 Vista CA Joint Powers Financing Authority Revenue 5.250% 5/1/35 5,975 7,173 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/18 (4) 400 442 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/19 (4) 300 341 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 275 321 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/21 (4) 265 317 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/22 (4) 335 407 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 (4) 400 493 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/24 (4) 585 726 Vista CA Unified School District GO 5.000% 8/1/24 5,000 6,149 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 2,000 2,254 Washington Township CA Health Care District Revenue 4.000% 7/1/16 695 703 Washington Township CA Health Care District Revenue 5.000% 7/1/17 760 799 Washington Township CA Health Care District Revenue 4.000% 7/1/18 325 344 Washington Township CA Health Care District Revenue 5.000% 7/1/19 500 556 Washington Township CA Health Care District Revenue 4.000% 7/1/20 375 409 Washington Township CA Health Care District Revenue 5.000% 7/1/21 350 404 Washington Township CA Health Care District Revenue 5.000% 7/1/22 725 848 Washington Township CA Health Care District Revenue 5.000% 7/1/23 400 471 Washington Township CA Health Care District Revenue 5.000% 7/1/24 750 889 Washington Township CA Health Care District Revenue 5.000% 7/1/25 775 922 Washington Township CA Health Care District Revenue 5.000% 7/1/26 900 1,056 Washington Township CA Health Care District Revenue 6.000% 7/1/29 1,000 1,132 West Basin CA Municipal Water District Revenue 5.000% 8/1/22 2,000 2,446 West Contra Costa CA Unified School District GO 4.000% 8/1/17 850 892 West Contra Costa CA Unified School District GO 5.000% 8/1/18 1,000 1,105 West Contra Costa CA Unified School District GO 5.000% 8/1/20 250 294 West Contra Costa CA Unified School District GO 6.000% 8/1/26 5,000 6,840 West Contra Costa CA Unified School District GO 5.000% 8/1/30 3,425 4,086 West Contra Costa CA Unified School District GO 5.000% 8/1/31 5,690 6,750 West Contra Costa CA Unified School District GO 5.000% 8/1/32 5,560 6,554 West Contra Costa CA Unified School District GO 5.000% 8/1/32 1,825 2,160 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,650 1,400 West Contra Costa CA Unified School District GO 5.000% 8/1/33 3,265 3,841 West Contra Costa CA Unified School District GO 5.000% 8/1/33 915 1,081 West Contra Costa CA Unified School District GO 5.000% 8/1/33 1,020 1,205 West Contra Costa CA Unified School District GO 5.000% 8/1/34 2,010 2,363 West Contra Costa CA Unified School District GO 5.000% 8/1/34 1,070 1,258 West Contra Costa CA Unified School District GO 5.000% 8/1/35 1,400 1,640 West Contra Costa CA Unified School District GO 5.000% 8/1/35 1,000 1,171 West Valley-Mission CA Community College District GO 5.000% 8/1/16 (Prere.) 1,120 1,142 West Valley-Mission CA Community College District GO 5.000% 8/1/30 (4) 215 219 Western CA Municipal Water District Revenue PUT 1.500% 10/1/20 2,350 2,365 Westlands CA Water District Revenue 5.000% 9/1/21 (4) 750 896 Westlands CA Water District Revenue 5.000% 9/1/22 (4) 750 910 Westlands CA Water District Revenue 5.000% 9/1/24 (4) 1,000 1,222 Westlands CA Water District Revenue 5.000% 9/1/25 (4) 1,250 1,508 William S. Hart Union High School District California GO 5.000% 9/1/25 1,735 2,124 William S. Hart Union High School District California GO 5.000% 9/1/26 1,085 1,321 William S. Hart Union High School District California GO 5.000% 9/1/27 1,500 1,817 William S. Hart Union High School District California GO 0.000% 8/1/34 (4) 3,880 1,961 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/18 500 552 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/19 1,020 1,163 Guam (0.3%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/20 750 870 Guam Government Business Privilege Tax Revenue 5.000% 11/15/21 1,125 1,322 Guam Government Business Privilege Tax Revenue 5.000% 11/15/22 1,500 1,779 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/20 540 618 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/21 400 466 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/22 500 590 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/28 2,115 2,408 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/29 5,035 5,755 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/33 4,000 4,524 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/35 4,450 4,956 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/36 1,450 1,644 Guam Power Authority Revenue 5.000% 10/1/22 1,605 1,889 Guam Power Authority Revenue 5.000% 10/1/26 1,810 2,117 Guam Power Authority Revenue 5.000% 10/1/30 1,470 1,670 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 1,500 1,535 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/17 1,500 1,587 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 645 713 Total Tax-Exempt Municipal Bonds (Cost $10,373,989) Total Investments (100.4%) (Cost $10,373,989) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $179,974,000, representing 1.6% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2016. 4 Securities with a value of $2,429,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. California Intermediate-Term Tax-Exempt Fund (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). California Intermediate-Term Tax-Exempt Fund The following table summarizes the market value of the fund's investments as of February 29, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 11,017,664 — Futures Contracts—Assets 1 95 — — Futures Contracts—Liabilities 1 (176) — — Total (81) 11,017,664 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 29, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 5-Year U.S. Treasury Note July 2016 987 119,412 72 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 29, 2016, the cost of investment securities for tax purposes was $10,374,316,000. Net unrealized appreciation of investment securities for tax purposes was $643,348,000, consisting of unrealized gains of $645,850,000 on securities that had risen in value since their purchase and $2,502,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2 : Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 : Exhibits (a) Certifications VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2016 VANGUARD CALIFORNIA TAX-FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
